Exhibit 10.24

 

 

AGREEMENT OF LEASE


BETWEEN


CHESTERBROOK PARTNERS, LP


AND


EGALET US INC.


SUITE 100


600 LEE ROAD


CHESTERBROOK CORPORATE CENTER®


TREDYFFRIN TOWNSHIP


CHESTER COUNTY


PENNSYLVANIA

 

 

 





--------------------------------------------------------------------------------

 



 

TABLE OF CONTENTS

 

 

 

 

1.

Parties.


1 

2.

Demise.


1 

3.

Term.


1 

4.

Fixed Rent; Tenant Energy Costs; Annual Operating Costs; Taxes.


2 

5.

Covenant to Pay Rent and Additional Rent; Late Charge.


11 

6.

Use.


12 

7.

Assignment and Subletting.


12 

8.

Condition of Premises; Tenant Improvements; Bathroom Improvements.


14 

9.

Alterations.


16 

10.

Rules and Regulations.


17 

11.

Fire or Other Casualty.


17 

12.

Landlord’s Right to Enter.


18 

13.

Insurance.


18 

14.

Repairs and Condition of Premises.


20 

15.

Compliance with Law.


20 

16.

Services.


20 

17.

Notice of Breakage, Fire, Theft.


23 

18.

Indemnification; Release.


23 

19.

Mechanics’ and Other Liens.


23 

20.

Relocation of Tenant.


25 

21.

Defaults - Remedies.


25 

22.

Remedies Cumulative.


29 

23.

Excepted from Premises.


29 

24.

Lease Subordinated.


29 

25.

Condemnation.


30 

26.

Paramount Lease.


31 

27.

Notices.


31 

28.

Definition of the “Landlord”.


32 

29.

Definition of the “Tenant”


33 

30.

Estoppel Certificate; Mortgagee Lease Comments.


33 

31.

Severability.


34 

32.

Miscellaneous.


34 

33.

Brokers.


36 

34.

Security Deposit.


36 

35.

Quiet Enjoyment.


37 

36.

Rights of Mortgage Holder.


37 

37.

Whole Agreement.


37 

38.

Financial Statements.


38 

39.

Option to Extend Term.


38 

40.

Roof Installations.


38 

41.

Right of First Offer.


39 

42.

Application of Rent Abatement.


40 

 

 

 

 

 



i

--------------------------------------------------------------------------------

 



 

WAIVER OF PRIOR HEARING CERTIFICATION

 

EXHIBITS

 

“A” — Floor Plan

 

“B” — Description of the Land

 

“C” — Memorandum of Commencement Date

 

“D” — Tenant Improvement Plans

 

“E” — Early Access By Tenant

 

“F” — Rules and Regulations

 

“G” — Cleaning Specifications

 

“H” — RFO Space

 

 

 

 



ii

--------------------------------------------------------------------------------

 



 

AGREEMENT OF LEASE

 

1          Parties.

 

This Lease (the “Lease”) is made this 30th day of November, 2015 (the “Effective
Date”), by and between CHESTERBROOK PARTNERS, LP, a limited partnership
organized and existing under the laws of the State of Delaware, whose address is
Suite 120, 955 Chesterbrook Boulevard, Wayne, PA 19087 (hereafter called
“Landlord”), and EGALET US INC., a corporation organized and existing under the
laws of the state of Delaware whose present address is 460 E. Swedesford Rd.
Wayne, Pa. 19087 (hereinafter referred to as “Tenant”). Landlord and Tenant may
be referred to collectively in the Lease as the “Parties”, or each may be
referred to singularly as a “Party”.

 

In consideration of the terms, conditions, and agreements set forth, it is
hereby agreed by and between Landlord and Tenant, for good and valuable
consideration, the sufficiency of which is hereby acknowledged, and intending to
be legally bound, for themselves and for their respective heirs, executors,
administrators, successors and assigns, in the manner following, it being
understood that Landlord has agreed to demise and lease to the Tenant the
Premises (as hereinafter defined) under and subject to the following covenants,
all of which are also to be regarded as strict legal conditions.

 

2.          Demise.

 

Landlord does hereby lease and demise to Tenant and Tenant does hereby hire and
take from Landlord, for the Term (as hereinafter defined) and subject to the
provisions hereof, the Premises (the “Premises”) which the Parties stipulate and
agree consists of 19,797 rentable square feet shown cross-hatched on the floor
plan (the “Floor Plan”) attached hereto as Exhibit “A,” and which encompasses
the area known as Suite 100 on the first floor of the building (hereinafter
referred to as the “Building”) which is more commonly known as 600 Lee Road,
Chesterbrook, Pennsylvania 19087, occupying or to occupy the parcel of land
bounded as described on Exhibit “B” attached hereto (the “Land”). The Building
and Land are sometimes collectively referred to in this Lease as the “Property”.

 

3.           Term.

 

(a)           This demise shall be for the term (hereinafter referred to as the
“Term”) beginning on the “Commencement Date” of the Term as defined in
Article 3(b) of this Lease and ending, without the necessity of notice from
either Party to the other, seventy-two (72) months from and after the
Commencement Date if the Commencement Date shall be the first day of a month, or
if the Commencement Date shall be any day other than the first day of the month,
then from and after the first day of the month next following the Commencement
Date.

 

(b)           The Term shall commence on the date which is the earlier of:
(a) when a Temporary Certificate of Occupancy is obtained for the premises, or
(b) the first business date that is one hundred and twenty (120) days following
execution of this Lease by Landlord and Tenant. (The date identified pursuant to
this section shall be the “Commencement Date”).

 

 

 

 



 

--------------------------------------------------------------------------------

 



 

 

(c)           When the Commencement Date is established, Landlord and Tenant
shall promptly, but in no event more than five (5) business days later, execute
and acknowledge a memorandum, in the form attached hereto as Exhibit “C”,  with
the agreed upon Commencement Date and the date of expiration of the Term (the
“Expiration Date”).

 

(d)           If the Tenant or any person claiming through the Tenant shall have
continued to occupy the Premises after the Expiration Date or earlier
termination of the Term or any renewal thereof, and if the Landlord shall have
consented in writing to such continuation of occupancy, such occupancy (unless
the Parties hereto shall have otherwise agreed in writing) shall be deemed to be
under a month-to-month tenancy. The month-to-month tenancy shall continue until
either party shall have notified the other in writing, at least ninety (90) days
prior to the end of any calendar month, that the Party giving such notice elects
to terminate the month-to-month tenancy at the end of that calendar month, in
which event, such tenancy shall so terminate. If such occupancy shall have
continued without Landlord’s written consent, then such occupancy shall be in
violation of this Lease, in which event, Tenant (i) shall be liable for any and
all losses, claims, costs, expenses and damages (specifically excluding
consequential damages) suffered or incurred by Landlord (including, without
limit thereto, court costs and counsel fees), whether foreseen or unforeseen as
a result of such continued occupancy, and Landlord shall have all of the rights
and remedies available under this Lease, or at law or in equity, for such
violation and, without limitation of the foregoing clause (i), (ii) will
indemnify and hold harmless Landlord from and against all claims and demands
made by succeeding tenants against Landlord, founded upon delay by Landlord in
delivering possession of the Premises to such succeeding tenant The Fixed Rent
payable with respect to each monthly period of any month-to-month tenancy under
this section (and to each monthly period of continued occupancy which may occur
after the Expiration Date without Landlord’s consent) shall equal one hundred
and fifty percent (150%) of the Fixed Rent payable under Article 4(b) paid for
the immediately preceding lease year. Any month-to-month tenancy arising with
Landlord’s consent shall be upon the same teens and subject to the same
conditions as those which are set forth in this Lease, except as otherwise set
forth in this subparagraph (f), provided that if the Landlord shall have given
to the Tenant, at least thirty (30) days prior to the expiration or earlier
termination of the Term or any renewal thereof or prior to the end of any month
of a month-to-month tenancy, written notice that the Tenant’s occupancy
following such month or expiration or termination (as the case may be) shall be
subject to such modifications of the terms and conditions of this Lease
(including any provision relating to the amount and payment of rent) as are
specified in such notice, the Tenant’s occupancy following such month or
expiration or termination (as the case may be) shall be subject to the
provisions of this Lease as so modified.

 

4.           Fixed Rent; Tenant Energy Costs; Annual Operating Costs; Taxes.

 

(a)           Tenant shall pay to Landlord as rent under this Lease the
aggregate of:

 

(i)           Fixed Rent (as defined in Article 4(b) of this Lease);

 

(ii)           Tenant’s share of Tenant Energy Costs (as defined in
Article 4(d) of this Lease);

 

 





2

--------------------------------------------------------------------------------

 



 

(iii)           Tenant’s proportionate share (as defined in Article 4(c) of this
Lease) and of increases in Annual Operating Costs (as defined in Article 4(e) of
this Lease) over Base Operating Costs (as defined in Article 4(e)(iii) of this
Lease);

 

(iv)           Tenant’s proportionate share (as defined in Article 4(c) of this
Lease) and of increases in Annual Tax Costs (as defined in Article 4(f)(i) of
this Lease) over Base Tax Costs (as defined in Article 4(f)(ii) of this Lease);
and

 

(v)           All other sums payable by Tenant to Landlord pursuant to the
provisions of this Lease.

 

(b)           Fixed Rent.

 

(i)           The minimum fixed annual rent (the “Fixed Rent”) due for each
lease year of the Term shall be due and payable in lawful money of the United
States of America, in equal monthly installments in advance and without prior
demand, notice, set-off or deduction on the first day of each and every month
during the Term in accordance with the following schedule:

 

 

 

 

 

Lease Year

$/RSF
(19,797)

Annualized
Fixed Rent

Monthly
Fixed Rent

Months 1 — 12*

$25.50

$504,823.50

$42,068.63

Months 13 — 24

$26.00

$514,722.00

$42,893.50

Months 25 — 36

$26.50

$524,620.50

$43,718.38

Months 37 — 48

$27.00

$534,519.00

$44,543.25

Months 49 — 60

$27.50

$544,417.50

$45,368.13

Months 61 — 72

$28.00

$554,316.00

$46,193.00

 

* The foregoing notwithstanding and subject to Section 42 (Tenant’s right to
convert Abated Rent into additional Tenant Allowance), Fixed Rent, but not
Tenant Energy Costs, shall be conditionally and completely abated during the
first six (6) months of the Term (the “Abated Rent”). During all other periods
of the Term, Tenant shall make Fixed Rent payments without any abatement as
provided herein.

 

(ii)           The Fixed Rent and all other sums payable to Landlord pursuant to
or by reason of this Lease shall be payable to Landlord at the following
address: NW 5739, P.O. Box 1450, Minneapolis, MN 55485-5739, or to such other
person and at such other place as Landlord may from time to time designate to
Tenant in writing.

 

(iii)           The first monthly installment of Fixed Rent shall be paid at the
time of the signing of this Lease. The term “lease year” shall mean each annual
period commencing on the Commencement Date and each succeeding anniversary
thereof.

 

(iv)           If the Term begins on a day other than the first day of a month,
Fixed Rent from the Commencement Date until the first day of the following month
shall be prorated and shall be payable in advance on the first day of the Term
and, in such event, the installment of Fixed Rent paid at the signing of this
Lease shall be applied to the Fixed Rent due for the first full calendar month
of the Term.

 

 





3

--------------------------------------------------------------------------------

 



 

(c)           Tenant’s Proportionate Share. As used in this Lease, “the square
foot area of the Premises” shall be deemed to be nineteen thousand seven hundred
ninety-seven (19,797) square feet, “the total square foot area of the Building”
shall be deemed to be thirty-nine thousand six hundred ninety-seven (39,697)
square feet and “Tenant’s proportionate share” shall refer to the percentage
relationship between the foregoing, namely 49.87%. Tenant recognizes that, as
used in this Lease, the total square foot area of the Premises includes a share
of the common areas of the Building.

 

(d)           Tenant Energy Costs.

 

(i)           The term “Tenant Energy Costs” shall mean Tenant’s proportionate
share of the costs to Landlord of furnishing to the respective areas of the
Property electric energy or other utility services, except water, sewer
(including taxes or fuel adjustment or transfer charges and other like charges
regularly passed on to the consumer by the public utility furnishing electric
energy to the Property), and excluding any overtime charges for other tenants of
the Building, and with Landlord having credited any sums paid as direct
reimbursement of such costs by other tenants of the Building.

 

(ii)           For and with respect to each calendar year of the Term (and any
renewals or extensions thereof) including, without limit, the first calendar
year during which the Term of this Lease shall have commenced, there shall
accrue, as additional rent under this Lease and be paid within fifteen (15) days
after Landlord shall have given to Tenant a statement or statements of the
amount due, Landlord’s costs in such calendar year of supplying such quantity of
electric energy as is; (A) consumed by Tenant in the Premises, including,
without limitation, such electric energy as is consumed by Tenant in connection
with the operation of the heating, ventilating and air-conditioning systems
serving only the Premises, if any, as such consumption shall have been shown on
the meters referred to in Article 16(a)(viii) of this Lease, together with any
administrative costs incurred by Landlord by reason thereof, and (B) Tenant’s
proportionate share, as defined in Article 4(c) of this Lease, of Landlord’s
costs in such calendar year of supplying electric energy and other utility
service (excluding water and sewer), as is supplied to all non-tenanted areas of
the Property in connection with the operation of the Property together with any
administrative costs incurred by Landlord by reason thereof.

 

(iii)           The method and timing (but not more frequently than monthly) of
billing such costs of Landlord shall be determined by Landlord, using reasonable
accounting principles, it being understood that it is not intended that Landlord
derive any profit from the supplying of electric energy or other utility
service. At Landlord’s option, Landlord may bill Tenant for Tenant’s share of
Tenant Energy Costs monthly on an estimated basis (which may be adjusted from
time to time by Landlord) in advance provided that a reconciliation of such
costs is then to be made on an annual basis (which shall be subject to Tenant’s
right to audit the same).

 

(iv)           If Tenant shall fail to pay when due any amounts payable by
Tenant under this Article 4(d), and such failure shall continue for ten
(10) days after written notice from Landlord, then in addition to any other
rights and remedies available to Landlord under this Lease, or at law or in
equity, Landlord may terminate any utility services to the Premises furnished by
Landlord for which payment is overdue, without any liability to Tenant, whether
for interruption of Tenant’s business or otherwise.

 

 





4

--------------------------------------------------------------------------------

 



 

(i)           Annual Operating Costs. The term “Annual Operating Costs” shall
mean the actual costs to Landlord of operating and maintaining the Property
(including, without limit, all improvements thereto and fixtures and equipment
therein or thereon) during each calendar year of the Term (and any renewals or
extensions thereof) including, without limit, the first calendar year during
which the Term of this Lease shall have commenced, excluding Tenant Energy Costs
and Annual Tax Costs. Such costs shall include, by way of example rather than of
limitation: (1) charges or fees for, and taxes on, the furnishing to the
Property of water and sewer service, electric energy (excluding the supply of
electric energy included in Tenant Energy Costs) and, if the Building systems
should be converted to receive the same, steam or fuel and other utility
services; (2) costs of elevator service and charges or fees for maintenance of
the Property, planting, replanting and janitorial service, trash removal,
policing, cleaning, restriping, resurfacing, maintaining and repairing all
walkways, roadways, parking areas forming part of the Property, and maintaining
all landscaped areas of the Property; (3) charges or fees for any necessary
governmental permits; (4) wages, salaries and benefits of employees of Landlord
or any management company engaged by Landlord in connection with the Building,
management fees, overhead and expenses; (5) the cost of premiums for hazard,
rent, liability, workmen’s compensation and other insurance upon the Property or
portions thereof; (6) costs arising under service contracts with independent
contractors servicing or performing maintenance or other related tasks for the
Building; (7) professional and consulting fees including, without limit, legal
and auditing fees; (8) repairs, replacements and improvements to the Property
which are appropriate for the continued operation of the Building as a first
class office building; and (9) the cost of all other items which, under standard
accounting practices, constitute operating or maintenance costs which are
attributable to the Property or any portion thereof. The term “Annual Operating
Costs” shall specifically not include:

 

(A)           Payments of principal, interest, or other finance charges made on
any debt, or the amortization of funds borrowed by Landlord;

 

(B)           Ground rent or other rental payments made under any ground lease
or underlying lease;

 

(C)           Costs of structural repairs to the Building including structural
repairs to the roof, curtain wall, foundation, floor slabs (except for normal
caulking and maintenance);

 

(D)           Costs of leasing commissions, legal, space planning, construction,
and other expenses incurred in procuring tenants for the Building or with
respect to individual tenants or occupants of the Building;

 

(E)           Costs of painting, redecorating, or other services or work
performed for the benefit of another tenant prospective tenant or occupant
(other than for Common Areas);

 





5

--------------------------------------------------------------------------------

 



 

 

(F)           Salaries, wages, or other compensation paid to officers or
executives of Landlord;

 

(G)           Salaries, wages, or other compensation or benefits paid to off-
site employees or other employees of Landlord who are not assigned full-time to
the operation, management, maintenance, or repair of the Building; provided
however, Expenses shall include Landlord’s reasonable allocation of compensation
paid for the wages, salary, or other compensation or benefits paid to the
individual Building manager, if offsite, who is assigned part-time to the
operation, management, maintenance, or repair of the Building;

 

(H)           Costs of advertising and public relations and promotional costs
associated with the promotion or leasing of the Building and costs of signs in
or on the Building identifying the owners of the Building or any tenant of the
Building;

 

(I)           Any costs, fines or penalties incurred due to the violation by
Landlord of any governmental rule or authority;

 

(J)           The costs or repairs, replacements and alterations for which and
to the extent that Landlord is actually reimbursed therefore from any source.

 

(K)           Costs and expenses incurred by Landlord in connection with damage,
casualty or condemnation of all or a portion of the Building; provided, however,
that with respect to the cost to repair damage, Landlord may include in Annual
Operating Expenses (1) the amount of a commercially reasonable deductible
applied to each such occurrence and (2) if Landlord reasonably determines that
the effect of making a claim under Landlord’s insurance policy or policies would
be to increase, in the aggregate, the future cost of insurance premiums and
repair maintenance expenses relating to the Building, Landlord may include in
Annual Operating Expenses the cost to repair such damage to the extent such cost
does not exceed two hundred percent (200%) of the deductible amount applicable
under Landlord’s insurance policy or policies to such occurrence; provided,
however, that Landlord may only include such cost in Annual Operating Expenses,
if Landlord actually makes such repair and does not submit an insurance claim in
connection therewith;

 

(L)           Costs of repairs, restoration, replacements or other work
occasioned by (A) fire, windstorm or other casualty (whether such destruction be
total or partial) and (B) the exercise by governmental authorities of the right
of eminent domain (whether such taking be total or partial);

 

(M)           Costs incurred in connection with disputes with tenants, other
occupants, or prospective tenants, or costs and expenses incurred in connection
with negotiations or disputes with employees, consultants, management agents,
leasing agents, purchasers or mortgagees of the Building;

 

(N)           Costs incurred in connection with the original construction of the
Building or in connection with any change in the Building including but not
limited to construction, alteration, improvement, consultation, architectural or
engineering reconfiguration associated with compliance with the Americans With
Disabilities Act and the Clean Air Act or the installation of a fire safety and
life support system in the Building and the Premises;

 

 





6

--------------------------------------------------------------------------------

 



 

(O)           Costs attributable to any “tap fees” or one-time lump sum sewer or
water connection fees payable in connection with the initial construction of the
Building;

 

(P)           Costs of repairing, replacing or otherwise correcting defects
(including latent defects) in or inadequacies of (but not the costs of ordinary
and customary repair for normal wear and tear) the initial design or
construction of the Building or the costs of repairing, replacing or correcting
defects in the initial design or construction of any tenant improvements;

 

(Q)           Costs relating to another tenant’s or occupant’s space which
(A) were incurred in rendering any service or benefit to such tenant that
Landlord was not required, or were for a service in excess of the service that
the Landlord was required, to provide Tenant hereunder or (B) were otherwise in
excess of the Building standard services then being provided by Landlord to all
tenants or other occupants in the Building, whether or not such other tenant or
occupant is actually charged therefore by Landlord;

 

(R)           Costs incurred in connection with the sale, financing,
refinancing, mortgaging, selling or change of ownership of the Building;

 

(S)           Costs, fines, interest, penalties, legal fees or costs of
litigation incurred due to the late payments of taxes, utility bills and other
costs incurred by Landlord’s failure to make such payments when due;

 

(T)           General overhead and general administrative expenses and
accounting, record-keeping and clerical support of Landlord or the management
agent;

 

(U)           All amounts which are paid to any affiliate or subsidiary of
Landlord, or any representative, employee or agent of same, to the extent of the
costs of such services exceed the competitive rates for similar services of
comparable quality rendered by persons or entities of similar skill, competence
and experience;

 

(V)           Increased insurance premiums caused by Landlord’s or any other
tenant’s hazardous acts;

 

(W)           Costs incurred to correct violations by Landlord of any law, rule,
order or regulation which were in effect as of the date that the Building’s
Certificate of Occupancy was validly issued;

 

(X)           Costs arising from the presence of Hazardous Substances in or
about or below the land or the Building, including without limitation, hazardous
substances in the groundwater or soil (unless introduced into or caused by
Tenant);

 

(Y)           Costs incurred for any items to the extent covered by a
manufacturer’s materialman’s, vendor’s or contractor’s warranty (a “Warranty”),
but only to the extent Landlord is actually reimbursed as a result of such
Warranty;

 





7

--------------------------------------------------------------------------------

 



 

(Z)           Non-cash items, such as deductions for depreciation and
amortization of the Building and the Building’s equipment, interest on capital
invested, bad debt losses, rent losses and reserves for such losses;

 

(AA)           Services provided and costs incurred in connection with the
operation of retail or other ancillary operations owned, operated or subsidized
by Landlord;

 

(BB)           Costs of overtime HVAC service whether provided to the Tenant or
any other tenant of the Building;

 

(CC)           Costs incurred by Landlord because a tenant violated or was
alleged to have violated the terms of its lease;

 

(DD)           Costs incurred by Landlord for trustees’ fees or partnership or
corporate organizational groups;

 

(EE)           Costs and expenses incurred by Landlord for services which are
duplicative of, or are normally included in any management fees paid by Landlord
(or any expense customarily borne exclusively by the Property’s management
company (if one is utilized) without reimbursement);

 

(FF)           That portion of any Annual Operating Expenses which is paid to
any entity affiliated with Landlord which is in excess of the amount which would
otherwise be paid at then-existing market rates to an entity which is not
affiliated with Landlord for the provision of the same service;

 

(GG)           Rental for personal property leased to Landlord except for rent
for personal property leased to Landlord the purchase price for which, if
purchased, would be fully includable in Annual Operating Expenses in the year of
purchase (provided, however, that such exclusion shall not apply to any rental
fees for the Costs and expenses associated with the operation of the business of
the legal entity of Landlord (as opposed to operation of the Building),
including without limitation, legal entity, accounting to direct or indirect
beneficial owners, income tax matters and any administration and management of
any entity activities of Landlord;

 

(HH)           The cost of acquiring (but not of maintaining) sculptures,
paintings, and other works of art in excess of amounts typically spent for such
items in office buildings of comparable quality;

 

(II)           Charitable or political contributions or trade association dues,
other than dues payable to the Apartment and Office Building Association and any
other association in which membership results in a demonstrable benefit to the
Building;

 

(JJ)           Compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord or by the operator thereof (i.e.,
newsstands);

 

(KK)           Accounting and legal expenses, except if and to the extent that
the same are directly related to operating the Building;

 

 





8

--------------------------------------------------------------------------------

 



 

(LL)           Any entertainment, dining or travel expenses of Landlord for any
purpose;

 

(MM)           Any “validated” parking for any entity; (NN) “In-house” legal
and/or accounting fees;

 

(OO)           If any additional services are added after the Base Year, the
Tenant’s Base Year shall be increased by the actual expenses incurred in the
first full year of the service.

 

(v)           If Landlord shall have purchased any item of capital equipment or
shall have made any capital expenditure designed to result in savings or
reductions in Annual Operating Costs or Tenant Energy Costs applicable to leased
space generally, then the costs of having purchased such equipment and such
capital expenditures shall be included in Annual Operating Costs for the
calendar year in which the costs shall have been incurred and subsequent
calendar years, on a straight line basis, to the extent that such items are
amortized over such period of time as reasonably can be estimated as the time in
which such savings or reductions in Annual Operating Costs are expected to equal
Landlord’s costs for such capital equipment or capital expenditure, with an
interest factor equal to the prime rate at the time of Landlord’s having
incurred said costs. If Landlord shall have leased any such items of capital
equipment designed to result in savings or reductions in Annual Operating Costs,
then the rental and other costs paid pursuant to such leasing shall be included
in Annual Operating Costs for the calendar year in which they shall have been
incurred.

 

(vi)           The term “Base Operating Costs” shall mean the Annual Operating
Costs incurred by Landlord during the calendar year 2016. Base Operating Costs
shall be calculated based on routine and recurring operations of the Property
and shall not include any non-recurring operating costs or repairs related to
deferred maintenance which occur less often than once every five (5) years.

 

(vii)           For and with respect to each calendar year of the Term (and any
renewals or extensions thereof) excluding, however, the first calendar year
during which the Term of this Lease shall have commenced, there shall accrue, as
additional rent hereunder, and shall be paid within fifteen (15) days after
Landlord shall have given to Tenant a statement or statements of the amount due,
Tenant’s proportionate share of the increase, if any, of Annual Operating Costs
over Base Operating Costs unless Tenant disputes a statement or otherwise
requests an audit of the Annual Operating Costs, or the Base Operating Costs for
that calendar year pursuant to the terms of this section.

 

Anything contained in the foregoing provisions of this Article 4 to the contrary
notwithstanding, in any instance in which the Tenant shall have agreed in this
Lease or otherwise to provide any item or items of Annual Operating Costs
partially or entirely at its own expense, in calculating and allocating
increases in Annual Operating Costs over Base Operating Costs pursuant to the
foregoing provisions of this subsection, Landlord shall make appropriate
adjustments, using reasonable accounting principles, so as to avoid allocating
to the Tenant the same such item or items of the Base Operating Costs and Annual
Operating Costs (partially or

 

 

 





9

--------------------------------------------------------------------------------

 



 

entirely, as aforesaid) being provided to other tenants by Landlord at
Landlord’s expense. Subject to the preceding sentence, if during all or part of
any calendar year, Landlord shall not furnish any item or items of Annual
Operating Costs to any portions of the Building because such portions are not
occupied or because such item is not required or desired by the tenant of such
portion or such tenant is itself obtaining and providing such item or for other
reasons, then, for the purposes of computing the additional rent payable
hereunder, the amount of Annual Operating Costs for such period (including
without limitation in connection with the calculation of Base Operating Costs)
shall be deemed to be increased by an amount equal to the additional costs which
would normally have been incurred during such period by Landlord if it had at
its own expense furnished such item to such portion of the Building.

 

(e)           Annual Tax Costs.

 

(i)           The term “Annual Tax Costs” shall mean all real estate taxes and
assessments, general or special, ordinary or extraordinary, foreseen or
unforeseen (including “Lease Taxes” as defined in Article 4(j) of this Lease)
assessed or imposed upon the Property, plus the expenses of any contests
(administrative or otherwise) of tax assessments or proceedings to reduce taxes,
including attorneys’ and appraisers’ fees, incurred each calendar year during
the Term (and any renewals or extensions thereof) including, without limit, the
first calendar year during which the Term of this Lease shall have commenced.
If, due to a future change in the method of taxation, any franchise, income,
profit or other tax, however designated, shall be levied or imposed in
substitution, in whole or in part, for (or in lieu of) any tax or addition or
increase in any tax which would otherwise be included within the definition of
Taxes, such other tax shall he deemed to be included within Taxes as defined in
this Lease.

 

(ii)           The term “Base Tax Costs” shall mean the Annual Tax Costs
incurred by Landlord during the calendar year 2016. If Base Tax Costs are
subsequently reduced by an assessment appeal or otherwise, then Landlord may
retroactively reduce Base Tax Costs for purposes of determining additional rent.

 

(iii)           For and with respect to each calendar year of the Term (and any
renewals or extensions thereof) excluding, however, the first calendar year
during which the Term of this Lease shall have commenced, there shall accrue, as
additional rent hereunder, and be paid within fifteen (15) days after Landlord
shall have given to Tenant a statement or statements of the amount due, Tenant’s
proportionate share of the increase, if any, of Annual Tax Costs over Base Tax
Costs.

 

(f)           Partial Year. If only part of any calendar year shall fall within
the Term, the amount computed as additional rent with respect to such calendar
year shall be prorated in proportion to the portion of such calendar year
falling within the Term (but the expiration or termination of the Term prior to
the end of such calendar year shall not impair the Tenant’s obligation under
this Lease to pay such prorated portion of such additional rent with respect to
that portion of such year falling within the Term, which shall be paid on
demand, as aforesaid).

 

(g)           Payment of Estimated Increase. Anything in this Lease to the
contrary notwithstanding, the Landlord shall be entitled to make from time to
time during the Term, a reasonable estimate of the amount of additional rent
which may become due under this Lease with respect to any calendar year and to
require the Tenant to pay to the Landlord, at the time and in the manner in
which the Tenant is required under this Lease to pay the monthly

 

 

 





10

--------------------------------------------------------------------------------

 



 

installment of the Fixed Rent with respect to such month, with respect to each
calendar month during any such calendar year, one-twelfth (1/12) of the amount
which Landlord shall have estimated will become payable on account of increases
in Annual Operating Costs and Annual Tax Costs. In such event, Landlord shall
cause the actual amount of the additional rent to be computed and a statement
thereof sent to the Tenant within one hundred twenty (120) days following the
end of the calendar year; the Tenant or the Landlord, as the case may be, shall,
within fifteen (15) days after such statement is sent to Tenant, pay to the
other the amount of any deficiency or overpayment, respectively, therein.

 

(h)           Disputes. Any statement furnished to Tenant by Landlord under
the preceding paragraph or other provisions of this Article shall constitute a
final determination as between Landlord and Tenant of the additional rent due
from Tenant for the period represented thereby unless Tenant, within sixty (60)
days after a statement is furnished, shall have given a notice to Landlord that
Tenant disputes the correctness of the statement, specifying in reasonable
detail the basis for such assertion. Pending resolution of such a dispute,
Tenant shall pay the additional rent in accordance with the statement furnished
by Landlord. Landlord agrees, upon prior written request, during normal business
hours to make available for Tenant’s inspection, at Landlord’s offices,
Landlord’s books and records which are relevant to any items in dispute. If the
results of the audit show that Landlord’s original determination of the actual
Annual Operating Costs, Tenant’s Energy Costs, or Annual Tax Costs was in error
by more than five percent (5%), then Landlord shall pay the reasonable cost of
such audit. If the audit shows an undercharge to Tenant, Tenant shall pay the
amount due to Landlord within thirty (30) days after completion of the audit. If
the audit indicates an overpayment by Tenant, then Tenant shall be entitled at
Tenant’s sole option to either (i) to receive a refund from Landlord within
thirty (30) days after receipt of such audit, or (ii) Landlord shall credit such
excess against rent next becoming due under this Lease or any other payment
obligations under this Lease. Tenant hereby covenants and agrees that any
consultant engaged by Tenant to conduct the audit shall not be compensated based
upon a percentage of overcharges it discovers. In no event shall this Lease be
terminable nor shall Landlord be liable for damages based upon any disagreement
regarding an adjustment of Operating Expenses, except as otherwise expressly set
forth in this subsection (i). Tenant agrees that the results of any audit shall
be kept strictly confidential by Tenant and shall not be disclosed to any
nonaffiliated person or entity.

 

(i)           Lease Tax. If federal, state or local law now or hereafter imposes
any tax, assessment, levy or other charge (other than any income tax) directly
or indirectly upon the Landlord with respect to this Lease or the value thereof,
or upon the Tenant’s use or occupancy of the Premises, or upon the rent,
additional rent or any other sums payable under this Lease or upon this
transaction, except if and to the extent that the same are included in the
Annual Tax Costs (all of which are herein called “Lease Taxes”) the Tenant shall
pay to the Landlord, as additional rent hereunder and upon demand, the amount of
such tax, assessment, levy or other charge, unless the Tenant shall be
prohibited by law from paying such tax, assessment levy or other charge, in
which event the Landlord shall be entitled, at its election, to terminate this
Lease within ninety (90) days by written notice to the Tenant

 

5.           Covenant to Pay Rent and Additional Rent; Late Charge.

 

Tenant shall, without prior demand, notice, setoff or deduction, pay the
Fixed Rent and all other sums which may become due and owed by Tenant under this
Lease, at the

 

 





11

--------------------------------------------------------------------------------

 



 

times, at the places and in the manner provided in this Lease. All such other
sums shall be payable as additional rent for all purposes whether or not they
would otherwise be considered rent. If any payment or any part thereof to be
made by Tenant to Landlord pursuant to the terms of this Lease shall have become
overdue for a period in excess of ten (10) days, a late charge of five cents
($.05) for each dollar so overdue may be charged by Landlord for the purpose of
defraying the expense incident to handling such delinquent payment, together
with interest from the date when such payment or part thereof was due at the
Lease Interest Rate (defined below) or such lesser amount or rate, if any, as
represents the maximum amount or rate Landlord lawfully may charge in respect of
Tenant in such circumstances. Nothing herein shall be construed as waiving any
rights of Landlord arising out of any defaults of Tenant by reason of Landlord’s
assessing or accepting any such late payment, the late charge and interest
provided herein is separate and apart from any rights relating to remedies of
the Landlord after default by Tenant in the performance or observance of the
terms of this Lease. Without limiting the generality of the foregoing, if Tenant
shall be in default in the performance of any of its obligations under this
Lease, Landlord may (but shall not be obligated to do so), in addition to any
other rights it may have in law or equity, cure such default on behalf of Tenant
and Tenant shall reimburse Landlord upon demand for any sums paid or costs
incurred by Landlord in curing such default, including interest thereon at the
Lease Interest Rate or such lesser rate as represents the maximum rate Landlord
lawfully may charge in respect of Tenant in such circumstances, reasonable
attorney’s fees and other legal expenses, including also the said late charge
and interest on all sums paid and costs incurred by Landlord as aforesaid, which
sums and costs together with late charge and interest thereon shall he deemed
additional rent hereunder. As used in this Lease, the “Lease Interest Rate”
shall mean four percent (4%) plus the prime rate.

 

6.           Use.

 

The Premises are to be used only by Tenant for general office purposes and for
no other purpose. Tenant shall not use or occupy the Premises or any part
thereof, or permit the Premises or any part thereof to be used or occupied,
other than as specified in the sentence immediately preceding. Tenant shall
permit its employees, invitees and guests to park only automobiles, or similarly
sized vehicles, on the Property. Such parking shall be unreserved and shall be
limited to Tenant’s proportionate share of the Building.

 

7.           Assignment and Subletting.

 

(a)           The Tenant shall not mortgage, pledge or encumber this Lease.
The Tenant shall not assign this Lease or sublet or underlet the Premises or any
part thereof, or permit any other person or entity to occupy the Premises or any
part thereof, without on each occasion first obtaining the written consent
thereto of the Landlord, which shall not be unreasonably withheld, delayed, or
conditioned. An assignment within the meaning of this Lease is intended to
comprehend not only the voluntary action of Tenant, but also any levy or sale on
execution or other legal process against Tenant’s goods or other property of the
leasehold, and every assignment of assets for the benefit of creditors, and the
filing of any petition or order or any adjudication in bankruptcy or under any
insolvency, reorganization or other voluntary or compulsory procedure, and the
calling of a meeting of creditors, and the filing by or against Tenant of any
petition or notice for a composition with creditors, and any assignment by
operation of law. Notwithstanding anything to the contrary contained herein,
Tenant shall have the right, without Landlord’s consent, to assign this Lease or
sublease the Premises to (i)

 

 

 





12

--------------------------------------------------------------------------------

 



 

Tenant’s parent corporation; (ii) a subsidiary of Tenant; (iii) an affiliate of
Tenant; (iv) any entity resulting from the merger or consolidation with Tenant;
or (v) any person or business entity that acquires all or substantially all of
Tenant’ s assets or ownership interests (each, a “Permitted Transfer”).

 

(b)           Except for a Permitted Transfer, if Tenant proposes to assign this
Lease or sublet all or any portion of the Premises, Tenant shall, prior to the
proposed effective date thereof (the “Effective Date”), deliver to Landlord a
copy of the proposed sublease or assignment agreement and all ancillary
agreements with the proposed assignee or subtenant, as applicable. Landlord
shall then have all the following rights, any of which Landlord may exercise by
written notice to Tenant given within ten (10) business days after Landlord
receives the foregoing documents:

 

(i)           Intentionally omitted;

 

(ii)           With respect to a proposed subletting of the entire Premises, the
right to terminate this Lease on the Effective Date as if it were the Expiration
Date;

 

(iii)           Intentionally omitted; or

 

(iv)           Landlord may consent to the proposed assignment or sublease on
such commercially reasonable terms and conditions as Landlord may reasonably
require, including without limitation, the execution and delivery to Landlord by
the assignee of an assumption of liability agreement in form satisfactory to
Landlord, including an assumption by the assignee of all of the obligations of
Tenant and the assignee’s ratification of an agreement to be bound by all of the
provisions of this Lease, including the warrants of attorney to confess judgment
in assumpsit and in ejectment; or, in the case of a sublease, the execution and
delivery by the subtenant of a written agreement with Landlord, in such form and
with such terms, covenants and conditions as may be required by Landlord; or

 

(v)           Landlord may withhold its consent to the proposed assignment or
sublease, provided, Landlord will not unreasonably withhold its consent so long
as the identity, reputation and financial strength of the proposed assignee or
subtenant, and the proposed use of the Premises, are reasonably acceptable to
Landlord; provided further, however, that Landlord shall in no event be required
to consent to any sublease of space for rent and other charges less than those
that the sublessor is required to pay or any assignment or subletting to a
proposed assignee or subtenant that is (w) a government or any subdivision,
agency or instrumentality thereof, (x) a school, college, university or
educational institution of any type (whether for profit or non-profit), (y) an
employment, recruitment or temporary help, service or agency or (z) another
tenant of Landlord in Chesterbrook Corporate Center® or Glenhardie
Corporate Center®.

 

(vi)           In the event that Landlord does consent to the assignment or
subletting, Tenant shall have ninety (90) days from its receipt of Landlord’s
notice thereof to enter into the proposed sublease or assignment with the
prospective subtenant or assignee described in Tenant’s notice to Landlord. If
such sublease or assignment has not been executed within such time period and
with such identified assignee or subtenant, the consent given by

 

 

 





13

--------------------------------------------------------------------------------

 



 

Landlord shall be considered to have been withdrawn unless such time period has
been extended by the mutual consent of the Parties.

 

(c)           No assignment or sublease, whether with or without the Landlord’s
 consent, shall in any way relieve or release the Tenant from liability for the
performance of all terms, covenants and conditions of this Lease.

 

(d)           In the event of any sublease or assignment by Tenant of its
interest in the Premises or this Lease or any portion thereof, whether or not
consented to by Landlord, each monthly installment of Fixed Rent payable
hereunder with respect to the Premises or the portion thereof subject to such
subletting or assignment shall be increased by an amount equal to (i) in the
case of any subletting, the Excess Rent (defined below) for such portion; and,
in the case of any assignment, the Excess Rent payable by the assignee as
amortized on a monthly basis over the remaining Term of this Lease with interest
at the Lease Interest Rate (defined at Article 5 hereof). As used herein,
“Excess Rent” shall mean a sum equal to one hundred percent (100%) of the amount
by which the rent and other charges or other consideration paid to Tenant by any
subtenant or assignee exceeds the pro rata portion, for each month of such
subletting or assignment, of the Fixed Rent and additional rent for such space
then payable for such month by Tenant to Landlord pursuant to the provisions of
this Lease in the absence of this subsection (d), less the portion applicable to
such month, when amortized from the dates incurred over the remaining term of
the sublease or assignment, of Tenant’s cost of improvements made or paid for by
Tenant to satisfy the needs of the subtenant, and legal fees, leasing
commissions and similar capital costs incurred by Tenant in connection with the
assignment or subletting.

 

(e)           Intentionally Omitted.

 

(f)           If Landlord exercises any of its options under section 7(b)(i),
(ii) or (iii), Landlord may then lease the Premises or any portion thereof to
Tenant’s proposed assignee or subtenant, as the case may be, without liability
whatsoever to Tenant.

 

(g)           Except for a Permitted Transfer, in addition to, and not in lieu
of, any
other rights and remedies available to Landlord therefor, Landlord shall have
the right to terminate this Lease if Tenant seeks to assign, or underlet the
Premises without first obtaining Landlord’s written consent. In the event that
Landlord exercises said right to terminate, said termination shall become
effective on the date set forth in Landlord’s written notice.

 

(h)           Tenant shall pay Landlord, as additional rent, a reimbursement for
all
reasonable and documented expenses incurred by Landlord, including counsel fees,
in connection with Landlord’s review of any subletting or assignment request
from Tenant, irrespective of Landlord’s election to approve or deny such request
(“Review Costs”). Reimbursement of Review Costs shall be limited and capped in
all instances at Two Thousand Five Hundred Dollars ($2,500.00) per occurrence.

 

8.           Condition of Premises; Tenant Improvements; Bathroom Improvements.

 

(a)           Condition of Premises. The Premises is leased to Tenant in its
current AS-
IS, WHERE-IS CONDITION.

 

(b)           Tenant Improvements.

 

 

 





14

--------------------------------------------------------------------------------

 



 

(i)           Construction of Tenant Improvements. Tenant desires to make
improvements to the Premises. Tenant will have plans for improvements to the
Premises designed and approved in accordance with Section 8(b)(ii) below (the “
Tenant Improvements”) and constructed by Tenant in accordance with
Section 8(b)(iii) below.

 

(ii)           Tenant Improvement Plans. Tenant’s improvement specifications and
plans for the Premises (the “Plans”) shall be prepared by Tenant’s architect and
submitted to Landlord for review and approval. The Plans will be prepared in
commercially reasonable sufficient detail and shall include partition layout
(dimensioned), door location and door schedule including hardware, reflected
ceiling plan, telephone and electrical outlets with locations (dimensioned),
special electrical, HVAC and/or plumbing work, mechanicals, special loading
requirements, such as the location of file cabinets and special equipment,
openings in the walls or floors, all necessary sections and details for special
equipment and fixtures, and finishes including, without limitation, carpentry
and millwork, floor coverings, wall coverings, color schedules, and any other
special finishes. The Plans shall be prepared in accordance with applicable laws
and code requirements. Landlord, within ten (10) business days of receipt of the
Plans or sooner, shall approve the Plans or shall provide any requested
modifications of the Plan to Tenant. Subsequent to this initial review of the
Plans by Landlord, Tenant and Landlord shall endeavor to come to a mutual
agreement on the form of the Plans without delay. Landlord shall not
unreasonably withhold, condition or delay its approval of the Plans. Upon
approval of the form of the Plans by Landlord, the Plans shall become final and
will only be changed or modified as necessary going forward with Landlord’s
further approval or consent, which shall not be unreasonably withheld,
conditioned or delayed. Once completed and approved by Landlord the Plans shall
be attached hereto as Exhibit “D”.

 

(iii)           Completion by Tenant. Tenant shall complete the Tenant
Improvements to the Premises in accordance with the Plans and applicable
provisions of the Lease, including but not limited to the provision of
insurance, filing of mechanic lien waivers, and delivery of permits to Landlord.
The contractors selected by Tenant for bidding on the Tenant Improvements shall
be subject to the approval of Landlord, which shall not be unreasonably
withheld, conditioned or delayed. Construction of the Tenant Improvements shall
be managed by CRESA. In addition, Tenant shall pay to Landlord an oversight fee
equal to one percent (1%) of the constriction costs.

 

(iv)           Construction Standards. All construction shall be done in a good
and workmanlike manner and shall comply at the time of completion with all
applicable laws and requirements of the governmental authorities having
jurisdiction. As built construction documents (but only for Tenant Improvements
for which a building permit is required) and as built floor plans (hard copy and
CAD) shall be provided to Landlord at the time of substantial completion of the
work (“Substantial Completion”). Tenant shall provide a certificate of occupancy
to Landlord promptly upon Substantial Completion of the Tenant Improvements.

 

(v)           Tenant Improvement Costs. Tenant shall, subject to
Section 8(b)(vi) below, pay the costs, expenses and fees incurred for the
construction of the Tenant Improvements, including without limitation
(i) architectural, engineering and design costs, (ii) the cost charged by the
general contractor and all subcontractors for performing such construction,
(iii) the cost to Landlord of performing directly any portion of such
construction, (iv) construction permit fees, (v) costs of built-in furniture,
(vi) mechanical and structural

 

 

 





15

--------------------------------------------------------------------------------

 



 

engineering fees, (vii) cabling and costs of moving furniture and equipment into
and within the Building, (viii) Landlord’s oversight fee, (ix) CRESA’s
management fee, and (x) other hard costs of construction including built-in
shelving, ceiling tiles, sheetrock ceilings, lighting replacement, installation
of accent lighting and/or wall sconces, demolition of existing sheetrock
partitions, painting, carpet and VCT tile, wallcovering, replacement or
modification of flooring in Tenant’s lobby, modification or replacement of
existing reception desk (together, the “Tenant Improvement Costs”).

 

(vi)           Tenant Allowance. Landlord shall provide an allowance to Tenant
up to the lesser of the Tenant Improvement Costs or $762,184.50 (the “Tenant
Allowance”). Tenant shall submit draw requests (collectively “Draw Requests” or
singularly each of such may be a “Draw Request”) to Landlord upon completion of
all or a portion of the Tenant Improvements. Landlord shall pay each Draw
Request (up to the amount of the Tenant Allowance) based upon the completed work
and costs incurred, less 10% retainage, within five (5) business days of
submission of a standard AIA form containing Tenant’s architect’s certification
that the work for which payment is requested has been completed, accompanied
with invoices for such work or other qualifying expenses. The retainage shall be
paid upon Substantial Completion of the Tenant Improvements. Notwithstanding the
foregoing, the Tenant Allowance may be increased in accordance with Section 42
of this Lease.

 

(vii)           Access; Acceptance of Work. Landlord shall afford Tenant and its
employees, agents and contractors with reasonable access to the Premises, at all
reasonable times prior to the Commencement Date and at Tenant’s sole risk and
expense, in accordance with Exhibit “E” (“Early Access by Tenant”), for the
purposes of completing the Tenant Improvements.

 

(c)           Bathroom Improvements. In addition to the sum designated as the
Tenant Allowance, as set forth above, Tenant shall install, at Landlord’s sole
cost not to exceed Thirty - Seven Thousand Five Hundred Dollars ($37,500) (the
“Bathroom Allowance”), two additional restrooms (the “Bathroom Improvements”)
within the Premises in accordance with plans and specifications (“Bathroom
Plans”) that shall be approved by Landlord, with such approval of the Bathroom
Plans not to be unreasonably withheld, conditioned or delayed. Tenant shall
promptly pay all costs associated with the Bathroom Improvements (the “Bathroom
Costs”), and after completion of the Bathroom Improvements shall submit to
Landlord invoices and lien releases satisfactory to Landlord for reimbursement
of the Bathroom Costs up to the limit of the Bathroom Allowance, certified by
the Tenant’s architect.

 

9.           Alterations.

 

No alterations, additions or improvements shall be made to the Premises or to
any part thereof by or on behalf of Tenant without first submitting a detailed
description thereof to Landlord and obtaining Landlord’s written approval, which
shall not be unreasonably withheld, delayed, nor conditioned. Landlord, at
Landlord’s option, shall have the right to provide construction management for
and on behalf of Tenant at Tenant’s sole expense constituting five percent (5%)
of the alteration’s total cost. (The Parties agree that such a construction
management fee shall not apply to the Tenant Improvements detailed in
Section 8.) All alterations, additions or improvements made by Tenant and all
fixtures attached to the Premises shall become the property of Landlord and
shall remain at the Premises or, at Landlord’s option,

 

 

 





16

--------------------------------------------------------------------------------

 



 

after written notice to Tenant, any or all of the foregoing which may be
designated by Landlord shall be removed at the cost of Tenant before the
expiration or sooner termination of this Lease and in such event Tenant shall
repair all damage to the Premises caused by the installation or removal.
Notwithstanding anything in this Lease, unless otherwise requested by Landlord
in writing, Tenant shall remove all Tenant’s telephone and data wiring and
cabling (“Direct Tenant Work”) and shall repair all damage to the Premises
caused by the installation or removal of such Direct Tenant Work. Tenant shall
not erect or place, or cause or allow to be erected or placed, any sign,
advertising matter, lettering, stand, booth, showcase or other article or matter
in or upon the Premises and/or the building of which the Premises are a part,
without the prior written consent of Landlord. Tenant shall not place weights
anywhere beyond the safe carrying capacity of the structure.

 

10.           Rules and Regulations.

 

The rules and regulations attached to this Lease as Exhibit “F”,  and such
additions or modifications thereof as may from time to time be made by Landlord
upon written notice to Tenant, shall be deemed a part of this Lease, as
conditions, with the same effect as though the same were more fully written at
length herein, and Tenant also covenants that said rules and regulations will be
faithfully observed by Tenant, Tenant’s employees, and all those visiting the
Premises or claiming under Tenant. Landlord warrants that it shall enforce the
rules and regulations fairly and equally against all tenants or occupants of the
Building.

 

11.           Fire or Other Casualty.

 

If, during the term of this Lease, or any renewal or extension thereof, the
Building is so damaged by fire or other casualty that the Premises are rendered
unfit for occupancy (whether or not the Premises are damaged), then, at
Landlord’s option, the Term of this Lease upon written notice from Landlord
given within thirty (30) days after the occurrence of such damage, shall
terminate as of the date of the occurrence of such damage. In such case, Tenant
shall pay the rent apportioned up to the time of such termination and Landlord
may enter upon and repossess the Premises thereafter without further notice. If
Landlord does not elect to terminate the Term of this Lease, Landlord, subject
to reasonable delays for insurance adjustments and to delays caused by matters
beyond Landlord’s reasonable control, will repair whatever portion, if any, of
the Premises or of the Building serving the Premises which may have been damaged
and Landlord may enter and possess the Premises for that purpose; while the
Tenant is deprived of the Premises, the Fixed Rent shall be suspended in
proportion to the number of square feet of the Premises rendered untenantable.
If the Premises or the Building shall be damaged so that such damage does not
render the Premises unfit for occupancy and use for Tenant designated purpose,
then Landlord will repair whatever portion, if any, of the Premises or of the
Building serving the Premises which may have been damaged and Tenant will
continue in possession and rent will not be apportioned or suspended.
Notwithstanding any other provisions of this Article 11, (a) if any damage is
caused by or results from the negligence of Tenant, those claiming under Tenant,
or their employees or invitees, respectively, rent shall not be suspended or
apportioned and Tenant shall pay, as additional rent upon demand, the cost of
any repairs, made or to be made, of such damage and of any restorations, made or
to be made, as a result of such damage, (b) Landlord shall have no duty to
repair or replace any personal property, or any of Tenant’s fixtures or
equipment or any alterations, improvements or decorations made by Tenant, or any
Direct Tenant Work, (c) Landlord shall have no liability to

 

 

 





17

--------------------------------------------------------------------------------

 



 

Tenant for, and Tenant shall not be entitled to terminate this Lease by virtue
of any delays in completion of repairs and (d) Landlord shall have the right to
terminate this Lease upon giving written notice to Tenant at any time within
thirty (30) days after the date of the damage if the Premises is damaged by fire
or other casualty during the last six (6) months of the Term unless Tenant,
having the right to renew the Term pursuant to an express provision contained in
this Lease, has effectively extended the Term for a term in excess of one
(1) year following the occurrence of the fire or other casualty.

 

12.           Landlord’s Right to Enter.

 

Tenant, except for emergency purposes, will with twenty-four (24) hours’ notice
permit Landlord, Landlord’s agents or employees or any other person or persons
authorized in writing by Landlord:

 

(a)           to inspect the Premises at any time,

 

(b)           to enter the Premises if Landlord shall so elect for making
alterations, improvements or repairs to the Building or for any purpose in
connection with the operation or maintenance of the Building, and

 

(c)           in the last nine (9) months of the Lease Term, to enter and
exhibit the Premises to be let.

 

No such entry pursuant to this section shall be treated as a deprivation or
interference with Tenant’s use and possession of the Premises. Landlord shall
use reasonable efforts during any period of entry to not unreasonably interfere
with Tenant’s use of the Premises.

 

13.           Insurance.

 

(a)           Tenant will not do or commit any act or thing, or suffer or permit
any act or thing to be done or committed, as a result of which any policy of
insurance of any kind on or in connection with the Property shall become void or
suspended, or the insurance risk on the Building or any other portion of the
Property shall (in the opinion of the insuring companies) be rendered more
hazardous. Tenant shall pay as additional rent the amount of any increase of
premiums for such insurance, resulting from any breach of this covenant.

 

(b)           Tenant shall maintain throughout the Term, at Tenant’s expense:

 

(i)           Commercial General Liability Insurance with coverage limits of not
less than $1,000,000 combined single limit for bodily injury, personal injury,
death and property damage per occurrence and per location aggregate insuring
tenant and naming owner, Landlord, partners, shareholders, members, officers,
directors, mortgages, agents, representatives and employees (collectively
landlord), including without limitation those parties set forth in subsection
(c) below, as additional insureds insuring against any and all liability of the
insureds with respect to the Premises or arising out of or related to any
occurrences within the Premises, Tenant’s use or occupancy of the Premises, the
condition of the Premises, the acts or omissions of Tenant and its agents,
employees, contractors in the Premises and elsewhere in

 

 

 





18

--------------------------------------------------------------------------------

 



 

the Building, the installation, construction and/or maintenance of the Tenant
Improvements or other alterations or improvements by Tenant;

 

(ii)           Workers’ Compensation coverages required by law, together with
Employers’ Liability coverage with a limit of not less than $1,000,000;

 

(iii)           Property Insurance written on an ISO special causes of loss or
similar form, covering the Tenant Improvements, all equipment, and contents in
an amount of not less than the 100% replacement cost without co-insurance;

 

(iv)           Insurance covering loss of income or business interruption losses
for a period of one (1) year;

 

(v)           Intentionally omitted;

 

(vi)           Automobile Liability Insurance including coverage for Hired Car
and Non-Owned automobile liability with coverage limits of not less than
$1,000,000 combined single limit for bodily injury and property damage; and

 

(vii)           Umbrella Liability Insurance with coverage for the full limit
carried by the Tenant but not less than $5,000,000 covering over the Commercial
General Liability, Automobile Liability and Employers’ Liability limits outlined
above. The Umbrella Liability limit should be sufficiently high to reflect the
exposures presented.

 

(c)           Landlord, Landlord’s property manager, Landlord’s asset manager
and
Landlord’s mortgagees, shall be named as additional insured on a primary and
non-contributory basis as respects General Liability, Automobile Liability,
Products Liability and Employers’ Liability outlined above.

 

(d)           All insurance policies shall be issued by insurance carriers
having an A.M.
Best rating of A- VIII and licensed to do business in the state where the
Building is located.

 

(e)           Landlord shall maintain throughout the Term so-called all-risk or
fire and
extended coverage insurance upon the Building. The cost of the premiums for such
insurance and of any endorsements thereto shall be deemed, for purposes of
Article 4 of this Lease, to be part of the costs of operating and maintaining
the Property. Landlord shall have the right, at its sole discretion to maintain
other insurance as a reasonably prudent landlord would obtain for similar
property.

 

(f)           Notwithstanding anything in this Lease to the contrary, each Party
hereto hereby releases the other Party, its agents and employees to the extent
of the releasing Party’s actual recovery under its insurance policies, from any
and all liability for any loss or damage which may be inflicted upon the
property of such Party, notwithstanding that such loss or damage shall have
arisen out of the negligent or intentionally tortious act or omission of the
other Party, its agents or employees, provided, however, that this release shall
be effective only with respect to loss or damage occurring during such times as
the appropriate policy of insurance of the Party so releasing shall contain a
clause to the effect that such release shall not affect the said policy or the
right of the insured to recover thereunder; each Party hereto shall use
reasonable efforts to have such a clause included in its said policies.

 

 

 





19

--------------------------------------------------------------------------------

 



 

14.           Repairs and Condition of Premises.

 

At the expiration or other termination of this Lease, Tenant shall leave the
Premises, and during the Term will keep the same, in good order and condition,
ordinary wear and tear, damage by fire or other casualty (which fire or other
casualty has not occurred through the negligence of Tenant or those claiming
under Tenant or their employees or invitees respectively) and repairs to be
performed by Landlord under Article 16(a)(v) of this Lease alone excepted; for
that purpose and, except as stated in this Lease, Tenant will make all necessary
repairs and replacements. Tenant will use every reasonable precaution against
fire and will give Landlord prompt notice of any damage to or accident upon the
Premises. Tenant will also at all times, subject to Article 16(a)(iv) of this
Lease, remove all dirt, rubbish, waste and refuse from the Premises and at the
expiration or sooner termination of the Term will also have had removed all its
property therefrom, to the end that Landlord may again have and repossess the
Premises. Any of Tenant’s property remaining on the Premises on the date of the
expiration or termination of the Term shall be deemed abandoned by Tenant and
may be removed and disposed of in such manner as Landlord may, at its sole
discretion, determine, and Tenant shall reimburse Landlord, upon demand, for the
cost of such removal and disposal, plus five percent (5%) for overhead.

 

15.           Compliance with Law.

 

Landlord shall be responsible for compliance with all laws and ordinances
existing as of the Commencement Date and all notice requirements, orders,
regulations and recommendations (whatsoever nature thereof may be) of any and
all federal, state, county or municipal authorities, with respect to the
Building, the Land, the common areas of the Building and the Land. Tenant shall
comply promptly with all laws and ordinances, including, without limitation, the
Americans With Disabilities Act, and all notices, requirements, orders,
regulations and recommendations (whatever the nature thereof may be) of any and
all the federal, state, county or municipal authorities or of the Board of Fire
Underwriters or any insurance organizations, associations or companies, with
respect to the Premises and any property appurtenant thereto and any use
thereof; Tenant also agrees that it shall not knowingly do or commit any act or
thing, or suffer to be done or committed any act or thing anywhere on the
Property contrary to any of the laws, ordinances, notices, requirements, orders,
regulations and recommendations hereinabove referred to in this Article.

 

16.           Services.

 

(a)           Landlord agrees that it shall:

 

(i)           HVAC. Provide the HVAC system to Tenant on the Commencement Date
in good working order. Furnish heat, ventilation and air conditioning to the
Premises, twenty-four (24) hours per day, three hundred sixty-five (365) days
per year; providing reasonably comfortable conditions (78 degree F. dry bulb and
50% relative humidity when outside conditions are 93 degrees F. dry bulb and 75
degree F. wet bulb, and 68 degree F. inside when outside temperature are 10
degrees F.), provided that in any given room or area of Tenant’s demised
premises, the occupancy does not exceed one person for each 150 square feet, and
total electric load does not exceed 5 watts per sq. ft. for all purposes,
including lighting and power; Landlord shall not be responsible for the failure
of the air conditioning system to meet the foregoing design performance
specifications if such failure results from excess occupancy of

 

 

 





20

--------------------------------------------------------------------------------

 



 

the Premises or if Tenant installs and operates machines and appliances, the
installed electrical load of which, when combined with the load of all lighting
fixtures, exceeds 5 watts per sq. ft.; if the Premises are used in a manner
exceeding the aforementioned occupancy and electric load criteria, Tenant shall
pay to Landlord, promptly upon billing, Landlord’s costs of supplying air
conditioning resulting from such excess without mark-up, as reasonably
determined by Landlord; if due to use of the Premises in a manner exceeding the
aforementioned occupancy and electrical load criteria, or due to rearrangement
of partitioning after the initial preparation of the Premises, interference with
normal operation of the heating, ventilating or air conditioning in the Premises
results, necessitating changes in the system servicing the Premises, such
changes may be made by Landlord upon request by Tenant at Tenant’s sole cost and
expense, subject to the provisions of section (b) of this Article 16. Tenant
agrees at all times to cooperate fully with Landlord and to abide by all of the
regulations and requirements which Landlord may prescribe for the proper
functioning and protection of the said heating, ventilating and air conditioning
system; the foregoing heating, ventilating and air conditioning services shall
be subject to any statute, ordinance, rule, regulation, resolution or
recommendation for energy conservation which may be promulgated by any
governmental agency or organization and which Landlord in good faith may elect
to abide by or shall be required to abide by. Notwithstanding the foregoing or
anything to the contrary contained herein, Tenant shall be solely responsible at
its sole cost and expense, for the maintenance and repair of any supplemental
heat, ventilation and air conditioning unit in the Premises whether installed by
Tenant or in the Premises on the Commencement Date;

 

(ii)           Elevators. Provide passenger elevator service to the Premises
during all working days (Saturday, Sunday and holidays excepted) from 8:00 AM to
6:00 PM, with one (1) elevator subject to call at all other times;

 

(iii)           Access. Furnish to Tenant’s employees and agents access to the
Premises at all times, subject to compliance with such reasonable security
measures as shall be in effect for the Building;

 

(iv)           Janitorial. Provide to the Premises janitorial service in
accordance with the schedule annexed hereto as Exhibit “G”; any and all
additional or specialized janitorial service desired by Tenant shall be
contracted for by Tenant directly with Landlord’s janitorial agent and the cost
and payment thereof shall be and remain the sole responsibility of Tenant; no
trash removal services will be provided by Landlord for the removal of trash or
refuse of a character or quantity not customary for normal office users, unless
Tenant shall first agree to the payment of Landlord’s cost thereof;

 

(v)           Repairs. Make all structural repairs to the Building, all repairs
which may be needed to the mechanical, HVAC, electrical and plumbing systems in
and servicing the Premises (excluding repairs to any non-building standard
fixtures, supplemental HVAC units and equipment, and/or other improvements
installed or made by or at the request of Tenant all of which must be repaired
and maintained by the Tenant), and all repairs to exterior windows and glass
(including caulking and weatherstripping); in the event that any repair is
required by reason of the negligence or abuse of Tenant or its agents,
employees, invitees or of any other person using the Premises with Tenant’s
consent, express or implied, Landlord may make such repair and the cost thereof,
plus ten percent (10%) of such cost for Landlord’s overhead, shall be paid by
Tenant to Landlord within fifteen (15) days after demand,

 

 

 





21

--------------------------------------------------------------------------------

 



 

unless Landlord shall have actually recovered or has the right to recover such
cost through insurance proceeds;

 

(vi)           Water. Provide hot and cold water, for drinking, lavatory, toilet
and ordinary cleaning purposes, at each floor;

 

(vii)           Public Areas. Keep and maintain the public areas and the
facilities of the Building clean and in good working order, and the sidewalks
and parking areas adjoining the Building in good repair and free and clear from
accumulations of snow and ice and other hazards;

 

(viii)           Electricity. Furnish to Tenant electric energy as required by
Tenant but in no event exceeding 5 watts per square foot of rentable area for
the use of Tenant in the Premises; Landlord shall install and maintain such
meters as Landlord shall deem necessary to measure, respectively, the
consumption by Tenant and each other tenant of the Building of electric energy
in the respective areas of the Building leased to tenants; Landlord shall not be
liable in any way to Tenant for failure or defect in the supply or character of
electric energy furnished to the Premises or to the Building by reason of any
requirement, act or omission of the public utility serving the Building with
electricity or for any other reason whatsoever not attributable to Landlord;
Tenant agrees, to the extent, if any, in the future required by the Pennsylvania
Public Utility Commission or federal or state law as a necessary condition to
the supply of electric energy to the Premises, to become an individually metered
customer of such public utility, in which event, upon receipt of each bill to
Tenant from such public utility for electric service to the Premises, Tenant
shall pay directly to the public utility company the amount of such bill;
Landlord shall furnish and install all replacement tubes, lamps, bulbs and
ballasts required in the Premises, at Tenant’s expense; Tenant’s use of electric
energy in the Premises shall not at any time exceed the capacity of any of the
electrical conductors and equipment in or otherwise serving the Premises.

 

(ix)           Signage. Landlord shall provide Tenant with building standard
directory and suite entrance signage at Landlord’s cost. Any modifications to
such signage shall be subject to the prior approval of Landlord and Tenant shall
be required to pay all costs related to any such modification. Tenant shall also
be permitted, subject to Landlord’s approval, to install signage on the existing
monument located at the Building; provided that any such monument signage shall
be limited to Tenant’s share. To the extent permitted by ordinance, Landlord, at
Landlord’s cost, shall install directional building identification signage in
driveway and parking lot to enhance visibility of Building.

 

(b)           Special Equipment. Tenant shall not install any equipment of any
kind or nature whatsoever which would or might necessitate any changes,
replacements or additions to any of the heating, ventilating, air conditioning,
electric, sanitary, elevator or other systems serving the Premises or any other
portion of the Building; or to any of the services required of Landlord under
this Lease, without the prior written consent of the Landlord. In the event that
such consent is granted, such replacements, changes or additions shall be paid
for by Tenant or as is negotiated between the Parties at the time. At the
expiration or earlier termination of the Term, Tenant shall pay to Landlord the
Landlord’s cost of restoring such systems to their condition prior to such
replacements, changes or additions.

 

 

 





22

--------------------------------------------------------------------------------

 



 

(c)           Interruption of Service. In case of accident, strikes, inability
to obtain supplies, breakdowns, repairs, renewals or improvements to the
Building or replacement of machinery therein, or for other cause pertaining to
the Building deemed reasonably sufficient by Landlord in its reasonable
judgment, the operation of any of the elevators or other machinery or apparatus
may be changed or suspended. As to heat, ventilation, air conditioning, cleaning
service, electricity and elevator service, and any other services, Landlord
shall not be responsible or liable in any way for any failure, interruption or
inadequacy in the quantity or quality of the same of less than five (5) business
days where caused by war, civil commotion, governmental restrictions,
prohibitions or other regulations, strikes, labor disturbances, inability to
obtain adequate supplies or materials, casualties, repairs, replacements, or
causes beyond Landlord’s reasonable control whether similar or dissimilar to the
foregoing.

 

17.           Notice of Breakage, Fire, Theft.

 

Tenant shall give to Landlord prompt written notice, but in no event later than
forty-eight (48) hours after Tenant is made aware of the occurrence in question,
of any

 

(a)           accident or breakage or defects in the window glass, wires,
plumbing or heating ventilating or cooling apparatus, elevators or other
apparatus, walls or ceiling tiles,

 

(b)           fire or other casualty, or

 

(c)           theft.

 

18.           Indemnification; Release.

 

(a)           Landlord shall not be held responsible for and is hereby expressly
relieved from any and all liability by reason of any injury, loss, or damage to
any person or property in or about the Premises or the Property whether the
loss, injury or damage be to the person or property of Tenant or any other
person, unless due to the negligence or willful misconduct of Landlord. Tenant
agrees to indemnify, defend and save Landlord harmless from and against all
claims, actions, damages, liabilities and expenses, including but not limited to
reasonable attorneys’ fees and other legal expenses, on account of such injury,
loss or damage arising (i) from any occurrence in, upon or at the Premises,
unless due to the negligence or willful misconduct of Landlord, or (ii) from any
occurrence in or about the Property arising from the negligence or willful
misconduct of Tenant.

 

(b)           Tenant shall not be held responsible for and is hereby expressly
relieved from any and all liability by reason of any injury, loss, or damage to
any person or property in or about the Property (exclusive of the Premises)
whether the loss, injury or damage be to the person or property of Landlord or
any other person, unless due to the negligence or willful misconduct of Tenant.
Landlord agrees to indemnify, defend and save Tenant harmless from and against
all claims, actions, damages, liabilities and expenses, including but not
limited to reasonable attorneys’ fees and other legal expenses, on account of
such injury, loss or damage arising from the negligence or willful misconduct of
Landlord.

 

19.           Mechanics’ and Other Liens.

 

 

 





23

--------------------------------------------------------------------------------

 



 

(a)           Tenant covenants that it shall not (and has no authority to)
create or allow any encumbrance against the Premises, the Property, the Building
or any part of any of them or Landlord’s interest therein.

 

(b)           Tenant covenants that it shall not suffer or permit to be created,
or to remain, any lien or claim thereof (arising out of any work done or
services, material, equipment or supplies furnished for or at the request of
Tenant or by or for any contractor or subcontractor of Tenant) which is or may
become a lien upon the Premises, the Property, the Building or any part of any
of them or the income therefrom or any fixture, equipment or similar property
therein.

 

(c)           If any lien or claim shall be filed, Tenant, within ten (10) days
after the filing thereof, shall cause the same to be discharged of record by
payment, deposit, bond or otherwise. If Tenant shall fail to cause such lien or
claim to be discharged and removed from record within that period, then, without
obligation to investigate the validity thereof and in addition to any other
right or remedy Landlord may have, Landlord may, but shall not be obligated to,
contest the lien or claim or discharge it by payment, deposit, bond or
otherwise; and Landlord shall be entitled, if Landlord so decides, to compel the
prosecution of an action for the foreclosure of such lien by the lienor and to
pay the amount of the judgment in favor of the lienor with interest and costs.
Any amounts so paid by Landlord and all costs and expenses, including attorneys’
fees, incurred by Landlord in connection therewith, together with interest at
the Lease Interest Rate from the respective dates of Landlord’s making of the
payment or incurring of the cost or expense, shall constitute additional rent
payable by Tenant under this Lease and shall be paid by Tenant to Landlord
within fifteen (15) days after demand.

 

(d)           Notwithstanding anything to the contrary in this Lease or in any
other writing signed by Landlord, neither this Lease nor any other writing
signed by Landlord shall be construed as evidencing, indicating, or causing an
appearance that any erection, construction, alteration or repair to be done, or
caused to be done, by Tenant is or was in fact for the immediate use and benefit
of Landlord. Further, notwithstanding anything contained herein to the contrary,
nothing contained in or contemplated by this Lease shall be deemed or construed
in any way to constitute the consent or request on the part of Landlord for the
performance of any work or services or the furnishing of any materials for which
any lien could be filed against the Premises or the Building or the Property or
any part of any of them, nor as giving Tenant any right, power, or authority to
contract for or permit the performance of any work or services or the furnishing
of any materials for which any lien could be filed against the Premises, the
Building, the Property or any part of any of them.

 

(e)           Promptly after the completion of any work or the delivery of any
material to the Premises by any contractor, subcontractor or materialman engaged
by Tenant, Tenant shall deliver to the Landlord partial and/or final releases of
liens (whichever shall be applicable) from each such contractor, subcontractor
or materialman for work that has been performed and paid for to date and, upon
completion of any project, an affidavit from its contractor that it and all
subcontractors and materialmen hired by it have been paid for all work done with
respect to the project. With respect to any project that is bonded, prior to the
commencement of any work Tenant shall also provide Landlord with a copy of a
Waiver of Liens from its contractor which has been filed with the Prothonotary
of Chester County, Pennsylvania.

 

 

 





24

--------------------------------------------------------------------------------

 



 

20.          Relocation of Tenant.

 

Landlord shall not have the right to relocate Tenant from the Premises during
the Lease Term.

 

21.          Defaults -  Remedies.

 

If any of the following shall occur:

 

(a)           Tenant does not pay in full when due any and all installments of
rent (whether Fixed Rent or additional rent) or any other charge or payment
whether or not herein included as rent after five (5) days written notice,
provided that such notice shall not be required more than two (2) times in any
twelve (12) month period;

 

(b)           Tenant violates or fails to perform or comply with any
non-monetary covenant, agreement or condition herein contained, and such
violation or failure continues for thirty (30) days after notice thereof by
Landlord to Tenant; provided however that if such failure is not reasonably
susceptible of cure within such thirty (30) day period and provided Tenant is
diligently pursuing the remedies necessary to cure such failure during the
thirty (30) day period, Tenant shall have such additional time as is reasonably
necessary to cure such failure;

 

(c)           Tenant abandons the Premises or removes or attempts to remove
Tenant’s property therefrom other than in the ordinary course of business
without having first paid to Landlord in full all rent and charges that may have
become due as well as all which will become due thereafter; or

 

(d)           An involuntary case under the federal bankruptcy law as now or
hereafter constituted is commenced against Tenant or any guarantor or surety of
Tenant’s obligations under this Lease (“Guarantor”), or under any other
applicable federal or state bankruptcy, insolvency, reorganization, or other
similar law, or there is filed against Tenant or a Guarantor a petition seeking
the appointment of a receiver, liquidator or assignee, custodian, trustee,
sequestrator (or similar official) of Tenant or a Guarantor of any substantial
part of Tenant’s or a Guarantor’s property, or seeking the winding-up or
liquidation of Tenant’s or a Guarantor’s affairs and such involuntary case or
petition is not dismissed within sixty (60) days after the filing thereof, of if
Tenant or a Guarantor commences a voluntary case or institutes proceedings to be
adjudicated as bankrupt or insolvent or consents to the entry of an order for
relief under the federal bankruptcy laws as now or hereafter constituted, or any
other applicable federal or state bankruptcy or insolvency or other similar law,
or consents to the appointment of or taking possession by a receiver or
liquidator or assignee, trustee, custodian, sequestrator (or other similar
official) of Tenant or a Guarantor of any substantial part of Tenant’s or a
Guarantor’s property, or if Tenant or any Guarantor makes any assignment for the
benefit of creditors or admits in writing its inability to pay its debts
generally as they become due or fails to generally pay its debts as they become
due or if Tenant is levied upon and is about to be sold out upon the Premises by
any sheriff, marshall or constable or Tenant or its stockholders or Board of
Directors or any committee thereof takes any action in contemplation,
preparation or furtherance of or for any of the foregoing, or, if Tenant or any
Guarantor is a corporation and is dissolved or liquidated,

 

 

 





25

--------------------------------------------------------------------------------

 



 

Then, and in any such event, at the sole option of Landlord,

 

(i)           The whole balance of rent and all other sums payable hereunder for
the entire balance of the term of this Lease, herein reserved or agreed to be
paid by Tenant, or any part of such rent, charges and other sums, shall be taken
to be due and payable from Tenant and in arrears as if by the terms of this
Lease said balance of rent, charges and other sums and expenses were on that
date payable in advance; and/or

 

(ii)           Landlord may terminate this Lease by written notice to Tenant.
If Landlord elects to terminate this Lease, Landlord, in addition to Landlord’s
other remedies, may recover from Tenant a judgment for damages equal to the sum
of the following:

 

(A)           the unpaid rent and other sums which became due up to the time of
such termination plus interest from the dates such rent and other sums were due
to the date of the judgment at the Lease Interest Rate; plus

 

(B)           the present value at the time of judgment of the amount by which
the unpaid rent and other sums which would have become due (had this Lease not
been terminated) after termination until the date of the judgment exceeds the
amount of loss of such rental and other sums Tenant proves could have been
reasonably avoided; plus

 

(C)           the amount (as discounted at the rate of four percent (4%) per
annum) by which the unpaid rent and other sums which would have become due (had
this Lease not been terminated) for the balance of the term after the date of
judgment exceeds the amount of loss of such rental and other sums that Tenant
proves could have been reasonably avoided; plus

 

(D)           any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course would be likely to result
therefrom including, without limitation, the cost of repairing the Premises and
reasonable attorneys fees; plus

 

(E)           at Landlord’s election, such other amounts in addition to or in
lieu of the foregoing as may be permitted by applicable law.

 

As used in the foregoing clause (B), the “present value at the time of judgment”
shall be computed by adding to the rent past due or which would have become due
interest at the Lease Interest Rate from the dates such rent was or would have
become due to the date of the judgment; and/or

 

(iii)           Landlord may terminate Tenant’s right of possession and
may reenter and repossess the Premises by legal proceedings, force or otherwise,
as allowed by law, without terminating this Lease. After reentry or retaking or
recovering of the Premises, whether by termination of this Lease or not,
Landlord may, but shall be under no obligation to, make such alterations and
repairs, as Landlord may deem then necessary or advisable and relet the Premises
or any part or parts thereof, either in Landlord’s name or otherwise, for a term
or terms which may at Landlord’s option be less than or exceed the period which
otherwise would have constituted the balance of the term of this Lease and at
such rent or rents and upon such other terms and conditions as in Landlord’s
sole discretion may seem advisable and to such

 

 

 





26

--------------------------------------------------------------------------------

 



 

person or persons as may in Landlord’s sole discretion seem best; and whether or
not the Premises are relet, Tenant shall be liable for any loss, for such period
as is or would have been the balance of the term of this Lease, of rent and all
other sums payable under this Lease, plus the cost and expenses of reletting and
of redecorating, remodeling or making repairs and alterations to the Premises
for the purpose or reletting, the amount of such liability to be computed
monthly and to be paid by Tenant to Landlord from time to time upon demand.
Landlord shall in no event be liable for, nor shall any damages or other sums to
be paid by Tenant to Landlord be reduced by, failure to relet the Premises or
failure to collect the rent or other sums from any reletting. Tenant shall not
be entitled to any rents or other sums received by Landlord in excess of those
provided for in this Lease. Tenant agrees that Landlord may file suit to recover
any rent and other sums falling due under the terms of this Article from time to
time and that no suit or recovery of any amount due hereunder to Landlord shall
be any defense to any subsequent action brought for any other amount due
hereunder to Landlord. Tenant, for Tenant and Tenant’s successors and assigns,
hereby irrevocably constitutes and appoints Landlord, Tenant’s and their agent
to collect the rents due or to become due under all subleases of the Premises or
any parts thereof without in any way affecting Tenant’s obligation to pay any
unpaid balance of rent or any other sum due or to become due hereunder.
Notwithstanding any reletting without termination, Landlord may at any time
thereafter elect to terminate this Lease for Tenant’s previous breach.

 

Whenever Landlord shall have the right to reenter the Premises, it shall have
the right to remove all persons and property from the Premises and either treat
such property as abandoned or at Landlord’s option store it in a public
warehouse or elsewhere at the cost of and for the account of Tenant, all without
service of notice or resort to legal process and without being deemed guilty of
trespass, or becoming liable for any loss or damage which may be occasioned
thereby.

 

Tenant waives the right to any notice to remove as may be specified in the
Landlord and Tenant Act of Pennsylvania, Act of April 6, 1951, as amended, or
any similar or successor provision of law.

 

For the purposes of computing “the whole balance of rent and all other sums
payable hereunder for the entire balance of the term of this Lease,” “the unpaid
rent and other sums which would have become due (had this Lease not been
terminated) after termination until the date of the judgment” and “the unpaid
rent and other sums which would have become due (had this Lease not been
terminated) for the balance of the term after the date of judgment,” as such
quoted or any similar phrases are used in this Article 21, the amounts of
additional rents which would have been due per year under this Lease shall be
such amounts as Landlord shall reasonably estimate to be the per annum rates of
additional rent for the calendar year during which this Lease was terminated or
during which rent was accelerated, increasing annually on the first day of each
calendar year thereafter at the rate of seven percent (7%) per annum compounded.

 

The parties recognize that no adequate remedy at law may exist for a breach of
Articles 6, 7 and 10 hereof. Accordingly, Landlord may obtain specific
performance of any provision of Articles 6, 7 and 10 hereof. Neither such right
nor its exercise shall limit any other remedies which Landlord may have against
Tenant for a breach of such Articles, including, without limitation, all
remedies available under this Article 21. The reference herein to specific

 

 





27

--------------------------------------------------------------------------------

 



 

performance in connection with Articles 6, 7 and 10 shall not preclude the
availability of specific performance, in any appropriate case, for the breach or
threatened breach of any other provision of this Lease.

 

In addition to other remedies available to Landlord herein, Landlord may (but
shall not be obligated to do so), cure any default on behalf of Tenant, and
Tenant shall reimburse Landlord upon demand for all costs incurred by Landlord
in curing such default, including, without limitation, reasonable attorneys’
fees and other legal expenses, together with interest thereon at the Lease
Interest Rate, which costs and interest thereon shall be deemed additional rent
hereunder.

 

Also in addition to, and not in lieu of any of the foregoing rights granted
to Landlord:

 

(A)           INTENTIONALLY OMITTED.

 

(B)           WHEN THIS LEASE OR TENANT’S RIGHT OF POSSESSION SHALL BE
TERMINATED BY COVENANT OR CONDITION BROKEN, OR FOR ANY OTHER REASON, EITHER
DURING THE TERM OF THIS LEASE, AND ALSO WHEN AND AS SOON AS SUCH TERM SHALL HAVE
EXPIRED OR BEEN TERMINATED, TENANT HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS
ANY ATTORNEY OR ANY COURT OF RECORD AS ATTORNEY FOR TENANT AND ANY PERSONS
CLAIMING THROUGH OR UNDER TENANT TO CONFESS JUDGMENT IN EJECTMENT AGAINST TENANT
AND ALL PERSONS CLAIMING THROUGH OR UNDER TENANT FOR THE RECOVERY BY LANDLORD OF
POSSESSION OF THE PREMISES, FOR WHICH THIS LEASE SHALL BE SUFFICIENT WARRANT,
WHEREUPON, IF LANDLORD SO DESIRES, A WRIT OF EXECUTION OR OF POSSESSION
MAY ISSUE FORTHWITH, WITHOUT ANY PRIOR WRIT OR PROCEEDINGS WHATSOEVER, AND
PROVIDED THAT IF FOR ANY REASON AFTER SUCH ACTION SHALL HAVE BEEN COMMENCED THE
SAME SHALL BE DETERMINED, CANCELED OR SUSPENDED AND POSSESSION OF THE PREMISES
HEREBY DEMISED REMAIN IN OR BE RESTORED TO TENANT OR ANY PERSON CLAIMING THROUGH
OR UNDER TENANT, LANDLORD SHALL HAVE THE RIGHT, UPON ANY SUBSEQUENT DEFAULT OR
DEFAULTS, OR UPON ANY SUBSEQUENT TERMINATION OR EXPIRATION OF THIS LEASE OR ANY
RENEWAL OR EXTENSION HEREOF, OR OF TENANT’S RIGHT OF POSSESSION, AS HEREINBEFORE
SET FORTH, TO CONFESS JUDGMENT IN EJECTMENT AS HEREINBEFORE SET FORTH ONE OR
MORE ADDITIONAL TIMES TO RECOVER POSSESSION OF THE SAID PREMISES.

 

IN ANY ACTION OF OR FOR EJECTMENT IF LANDLORD SHALL FIRST CAUSE TO BE FILED IN
SUCH ACTION AN AFFIDAVIT MADE BY IT OR SOMEONE ACTING FOR IT SETTING FORTH THE
FACTS NECESSARY TO A  UTHORIZE THE ENTRY OF JUDGMENT, SUCH AFFIDAVIT SHALL BE
CONCLUSIVE EVIDENCE OF SUCH FACTS; AND IF A TRUE COPY OF THIS LEASE (AND OF THE
TRUTH OF THE COPY SUCH AFFIDAVIT SHALL BE SUFFICIENT EVIDENCE) BE FILED IN SUCH
ACTION, IT SHALL NOT BE NECESSARY TO FILE THE ORIGINAL AS A WARRANT OF ATTORNEY,
ANY RULE OF COURT, CUSTOM OR

 

 

 





28

--------------------------------------------------------------------------------

 



 

PRACTICE TO THE CONTRARY NOTWITHSTANDING. TENANT RELEASES TO LANDLORD, AND TO
ANY AND ALL ATTORNEYS WHO MAY APPEAR FOR TENANT, ALL PROCEDURAL ERRORS IN ANY
PROCEEDINGS TAKEN BY LANDLORD, WHETHER BY VIRTUE OF THE WARRANTS OF ATTORNEY
CONTAINED IN THIS LEASE OR NOT, AND ALL LIABILITY THEREFOR.

 

TO THE FULLEST EXTENT PERMITTED BY LAW, TENANT EXPRESSLY AND ABSOLUTELY
KNOWINGLY AND EXPRESSLY WAIVES AND RELEASES ANY FIDUCIARY DUTIES OWED BY
LANDLORD TO TENANT UNDER THE PROVISIONS OF 20 PA. C.S.A. §5601 ET SEQ.

 

As used in this Article 21, the “term” shall include the Term of this Lease and
any renewals or extensions thereof to which Tenant shall have become bound.

 

22.           Remedies Cumulative.

 

All remedies available to Landlord under this Lease and at law and in equity
shall be cumulative and concurrent. No termination of this Lease or taking or
recovering possession of the Premises shall deprive Landlord of any remedies or
actions against Tenant for rent, for charges or for damages for the breach of
any covenant or condition herein contained, nor shall the bringing of any such
action for rent, charges or breach of covenant or condition, nor the resort to
any other remedy or right for the recovery of rent, charges or demands for such
breach be construed as a waiver or release of the right to insist upon the
forfeiture and to obtain possession. No reentering or taking possession of the
Premises, or making of repairs, alterations or improvements thereto, or
reletting thereof, shall be construed as an election on the part of Landlord to
terminate this Lease unless written notice of such intention be given by
Landlord to Tenant. The failure of Landlord to insist upon strict and/or prompt
performance of the terms, agreements, covenants and conditions of this Lease or
any of them, and/or the acceptance of such performance thereafter shall not
constitute or be construed as a waiver of Landlord’s right to thereafter enforce
the same strictly according to the tenor thereof in the event of a continuing or
subsequent default.

 

23.           Excepted from Premises.

 

In the event that Exhibits “A” or “D” show as being within the Premises,
hallways, passageways, stairways, elevators, or other means of access to and
from the Premises or the upper and lower portions of the Building, the space
occupied by the said hallways, passageways, stairways, elevators and other means
of access, although within the Premises as described hereinabove, shall be taken
to be excepted therefrom and reserved to Landlord or to the other lessees of the
Building and the same shall not be considered a portion of the Premises. All
ducts, pipes, wires or other equipment used in the operation of the Building, or
any part thereof, and any space occupied thereby, whether or not within the
Premises as described hereinabove, shall likewise be excepted and reserved from
the Premises, and Tenant shall not remove or tamper with or use the same and
will permit Landlord to enter the Premises to service, replace, remove or repair
the same.

 

24.           Lease Subordinated.

 

 

 





29

--------------------------------------------------------------------------------

 



 

(a)           This Lease shall be subject and subordinate at all times to the
lien of any mortgage, deed of trust, ground lease, installment sale agreement
and/or other instrument or encumbrance heretofore or hereafter placed upon any
or all of Landlord’s interest or estate in the Premises or the remainder of the
Property and of all renewals, modifications, consolidations, replacements and
extensions thereof (all of which are hereinafter referred to collectively as a
“mortgage”), all automatically and without the necessity of any further action
on the part of the Tenant to effectuate such subordination. The Tenant shall, at
the request of the holder of any such mortgage, attorn to such holder, and shall
execute, enseal, acknowledge and deliver, upon demand by the Landlord or such
holder, such further instrument or instruments evidencing such subordination of
the Tenant’s right, title and interest under this Lease to the lien of any such
mortgage, and such further instrument or instruments evidencing and elaborating
such attornment, as shall be reasonably desired by such holder. Further, as a
condition to Tenant’s obligations under this Lease, Landlord, at Landlord’s sole
cost, shall, within thirty (30) days of execution of this Lease, use
commercially reasonable efforts to obtain an SNDA from the holder of any
pre-existing mortgage in the form and substance attached hereto as Exhibit “I.”
Further, Landlord shall use commercially reasonable efforts to obtain an SNDA
from any future mortgage holders, within thirty (30) of any new mortgage on the
Property in the form and substance attached hereto as Exhibit “I”.

 

(b)           Anything contained in the foregoing provisions of this Article to
the contrary notwithstanding, any such holder may at any time subordinate its
mortgage to the operation and effect of this Lease, without the necessity of
obtaining the Tenant’s consent thereto, by giving notice of the same in writing
to the Tenant, and thereupon this Lease shall be deemed to be prior to such
mortgage without regard to their respective dates of execution, delivery and/or
recordation, and in that event such holder shall have the same rights with
respect to this Lease as though this Lease shall have been executed, delivered
and recorded prior to the execution and delivery of such mortgage.

 

25.           Condemnation.

 

(a)           If the whole or a substantial part of the Building shall be taken
or condemned for a public or quasi-public use under any statute or by right of
eminent domain or private purchase in lieu thereof by any competent authority,
Tenant shall have no claim against Landlord and shall not have any claim or
right to any portion of the amount that may be awarded as damages or paid as a
result of any such condemnation or purchase including, without limit, any right
of Tenant to damages for loss of its leasehold; all right of Tenant to damages
therefor are hereby assigned by Tenant to Landlord. The foregoing shall not,
however, deprive , limit, nor restrict Tenant of, or from, any separate award
for moving expenses, business dislocation damages or for any other award which
would not reduce the award payable to Landlord. Upon the date the right to
possession shall vest in the condemning authority, this Lease shall cease and
terminate with rent adjusted to such date and Tenant shall have no claim against
Landlord for the value of any unexpired term of this Lease.

 

(b)           In the event of any temporary eminent domain taking of the
Premises or any part thereof for temporary use, this Lease shall not be affected
in any manner, the Term shall not be reduced, and the Tenant shall continue to
pay in full the Fixed Rent, additional rent and all other sums of money and
charges in this Lease reserved and provided to be paid by Tenant and Tenant
shall be entitled to receive for itself such portion of any eminent domain award
made for

 

 

 





30

--------------------------------------------------------------------------------

 



 

such temporary use with respect to the period of the taking which is within the
Term; provided that if such temporary taking shall remain in full force at the
expiration or earlier termination of this Lease, the award shall be apportioned
between Landlord and Tenant in proportion to the respective portions of the
period of temporary taking which falls within the Term and which falls outside
the Term.

 

26.           Paramount Lease.

 

If Landlord is or becomes lessee or installment purchaser of the Premises or of
the premises of which the Premises are a part, then Tenant agrees that Tenant
takes possession subordinate to the interest of Landlord’s lessor or installment
seller, its successors and assigns, but notwithstanding the foregoing, in case
Landlord’s tenancy or interest as installment purchaser shall terminate either
by expiration, forfeiture or otherwise, then Landlord’s lessor or installment
seller, its heirs, administrators, executors, successors and assigns, shall have
all the rights of Landlord under this Lease, following such termination. In the
event of any such termination of Landlord’s tenancy or interest as installment
purchaser, Tenant hereby agrees to attorn to Landlord’s lessor, its heirs,
administrators, executors, successors and assigns, and to recognize such lessor
or installment seller, its heirs, administrators, executors, successors and
assigns, as Tenant’s Landlord for the balance of the term of this Lease and any
extensions or renewals of this Lease. Tenant shall execute, enseal, acknowledge
and deliver, upon demand by Landlord or Landlord’s lessor or installment seller,
in a commercially reasonable form, such further instrument or instruments
evidencing such subordination of Tenant’s right, title and interest under this
Lease to the interests of such lessor or installment seller and such further
instrument or instruments of attornment, as shall be desired by such lessor or
installment seller.

 

27.           Notices.

 

(a)           Each notice, demand, request or other communication required
or permitted under the terms of this Lease shall be in writing and, unless and
until otherwise specified in a written notice by the party to receive it, shall
be sent to the parties at the following respective addresses:

 

If intended for Tenant prior to Commencement Date:

 

Eaglet US Inc.

460 E Swedesford Rd

Wayne, Pa 19087

ATTN: Barbara Carlin, Vice President

 

with a copy to:

_____________________________________

Earp Cohn P.C.

123 S. Broad Street, Suite 2170

Philadelphia, PA 19109

Attention: Martin N. Lisman, Esquire

 

If intended for Tenant after Commencement Date:

600 Lee Rd.

 

 

 





31

--------------------------------------------------------------------------------

 



 

Suite 100

Wayne, PA 19087

 

with a copy to:

 

Earp Cohn P.C.

123 S. Broad Street, Suite 123

Philadelphia PA 19109

Attention: Martin N. Lisman, Esquire

 

If intended for Landlord:

 

Chesterbrook Partners, LP

955 Chesterbrook Boulevard, Suite 120

Wayne, PA 19087-5615

Attention: Property Manager

 

with a copy to:

 

Chesterbrook Partners, LP

41 University Drive, Suite 206

Newtown, PA 18940

Attention: Director of Property Management

 

with a copy to:

 

Saul Ewing LLP

1200 Liberty Ridge Drive, Suite 200

Wayne, PA 19087

Attention: Michael S. Burg, Esquire

 

Notices may be given on behalf of any party by its legal counsel.

 

(b)           Each such notice, demand, request or other communication shall be
deemed to have been properly given for all purposes if (i) hand delivered, or
(ii) mailed by registered or certified mail of the United States Postal Service,
return receipt requested, postage prepaid, or (iii) delivered to a nationally
recognized overnight courier service for next business day (or sooner) delivery,
or

 

(c)           Each such notice, demand, request or other communication shall be
deemed to have been received by its addressee, and to have been effectively
given, upon the earlier of (i) actual delivery, (ii) refusal of acceptance at
the proper address, or (iii) three (3) business days after deposit thereof at
any main or branch United States post office, if sent, in accordance with clause
(ii) of subsection (b) of this Article and (iv) one (1) business day after
delivery to the courier, if sent pursuant to clause (iii) of subsection (b) of
this Article.

 

28.           Definition of the “Landlord”.

 

 





32

--------------------------------------------------------------------------------

 



 

The word “Landlord” is used herein to include the Landlord named above and any
subsequent owner of such Landlord’s interest in the Building in which the
Premises are located, as well as their respective heirs, personal
representatives, successors and assigns, each of whom shall have the same
rights, remedies, powers, authorities, obligations, liabilities and privileges
as it would have had had it originally signed this Lease as Landlord, including
the right to proceed in its own name to enter judgment by confession or
otherwise, but any such person, whether or not named herein, shall have no
liability hereunder after it ceases to hold such interest. Neither Landlord nor
any principal of or partner in Landlord, whether disclosed or undisclosed, shall
be under any personal liability with respect to any of the provisions of this
Lease and if Landlord shall default in the performance of Landlord’s obligations
under this Lease or otherwise, Tenant shall look solely to the equity of
Landlord in its interest in the Property for the satisfaction of Tenant’s
remedies. It is expressly understood and agreed that Landlord’s liability under
the terms, covenants, conditions, warranties and obligations of this Lease shall
in no event exceed the loss of Landlord’s equity in its interest in the
Property.

 

29.           Definition of the “Tenant”.

 

As used herein, the term “Tenant” shall be deemed to refer to each and every
person and/or entity hereinabove named as such and to such persons’ and/or
entities’ respective heirs, personal representatives, successors and assigns,
each of whom shall have the same remedies, powers, authorities obligations,
liabilities, rights and privileges as it would have possessed had it originally
executed this Lease as the Tenant, including the right to proceed in its own
name or otherwise. However, no such rights, privileges or powers shall inure to
the benefit of any assignee of the Tenant, immediate or remote, unless the
assignment to such assignee has been approved in writing by Landlord pursuant to
the provisions of this Lease and such assignee shall have executed and delivered
to Landlord the written documents required by Landlord referred to hereinbefore.
Each and every person hereinabove named as the Tenant shall be bound jointly and
severally by the terms, covenants and agreements contained herein. Neither
Tenant nor any principal of, or any partner of Tenant shall be under any
personal liability with respect to this Lease or otherwise. Landlord shall in
all cases look solely to the equity of Tenant for the satisfaction of Landlord’s
remedies.

 

30.           Estoppel Certificate; Mortgagee Lease Comments.

 

(a)           Both Parties agree that from time to time, and within ten
(10) business days after a written request from the other Party to execute,
enseal, acknowledge and deliver to the requesting Party a written instrument in
recordable form.

 

(i)           certifying that

 

(A)           this Lease is in full force and effect and has not been modified,
supplemented or amended in any way (or, if there have been modifications,
supplements or amendments thereto, that it is in full force and effect as
modified, supplemented or amended and stating such modifications, supplements
and amendments) and that the Lease (as modified, supplemented or amended, as
aforesaid) represents the entire agreement among Landlord and Tenant as to the
Premises and the leasehold;

 

 

 





33

--------------------------------------------------------------------------------

 



 

(B)           the dates to which the Fixed Rent, additional rent and other
charges arising under this Lease have been paid, if any;

 

(C)           the amount of any prepaid rents or credits due to Tenant, if any;
and

 

(D)           if applicable, Tenant has accepted the possession of the Premises
and has entered into occupancy of the Premises and the date on which the Term
shall have commenced and the corresponding expiration date;

 

(ii)           stating whether or not to the best knowledge of the signer of
such certificate all conditions under the Lease to be performed by the other
Party prior thereto have been satisfied and whether or not the other Party is
then in default in the performance of any covenant, agreement or condition
contained in this Lease and specifying, if any, each such unsatisfied condition
and each such default of which the signer may have knowledge; and

 

(iii)           stating any other fact or certifying any other condition
reasonably requested by the other Party or requested by any mortgagee or
prospective mortgagee or purchaser of the Property or of any interest, and/or
any party doing business of any kind with Tenant. It is intended that any
statement delivered pursuant to the provisions of this Article be relied upon by
any such purchaser, mortgagee, or other related third party.

 

(b)           Intentionally Omitted.

 

31.           Severability.

 

No determination or adjudication by any court, governmental or administrative
body or agency or otherwise that any provision of this Lease or of any amendment
hereto or modification hereof is invalid or unenforceable in any instance shall
affect the validity or the enforceability

 

(a)           of any other provision of this Lease, of such amendment or
modification,
or any other such amendment or modification, or

 

(b)           of such provision in any other instance or circumstance which is
not
within the jurisdiction of such court, body or agency or controlled by its said
determination or adjudication. Each and every provision hereof and of each such
amendment or modification shall be and remain valid and enforceable to the
fullest extent allowed by law, and shall be construed wherever possible as being
consistent with applicable law.

 

32.           Miscellaneous.

 

(a)           The Building may be designated and known by any name Landlord
may choose and such name may be changed from time to time at Landlord’s sole
discretion. The Titles appearing in connection with various sections of this
Lease are for convenience only. They are not intended to indicate all of the
subject matter in the text and they are not to be used in interpreting this
Lease nor for any other purpose in the event of any controversy.

 

 

 





34

--------------------------------------------------------------------------------

 



 

(b)           the term “person” shall be deemed to mean a natural person, a
trustee, a corporation, a partnership and any other form of legal entity;

 

(c)           all references in the singular or plural number shall be deemed to
have been made, respectively, in the plural or singular number as well. Each and
every document or other writing which is referred to herein as being attached
hereto or is otherwise designated herein as an exhibit hereto is hereby made a
part hereof

 

(d)           Tenant shall pay upon demand all of Landlord’s costs, charges and
expenses, including the fees and out-of-pocket expenses of counsel, agents and
others retained by Landlord, incurred in enforcing Tenant’s obligations
hereunder or incurred by Landlord in any litigation, negotiation or transaction
in which Tenant causes Landlord without Landlord’s fault to become involved or
concerned.

 

(e)           Landlord shall have the right at any time, and from time to time,
during the Term of this Lease, to unilaterally amend the provisions of this
Lease if Landlord is advised by its counsel that all or any portion of the
monies paid by Tenant to Landlord hereunder are, or may be deemed to be,
unrelated business income within the meaning of the United States Internal
Revenue Code or regulations issued thereunder, and Tenant agrees that it will
execute all documents or instruments necessary to effect such amendment or
amendments, provided that no such amendment shall result in Tenant having to pay
in the aggregate a larger sum of money on account of its occupancy of the
Premises under the terms of this Lease as so amended, and provided further that
no such amendment or amendments shall result in Tenant receiving under the
provisions of this Lease less services than it is entitled to receive, nor
services of a lesser quality.

 

(f)           No waiver of any provision of this Lease shall be implied by any
failure of Landlord to enforce any remedy allowed for the violation of such
provision, even if such violation is continued or repeated, and no express
waiver shall affect any provision other than the one(s) specified in such waiver
and only then for the time and in the manner specifically stated. No receipt of
monies by Landlord from Tenant after the termination of this Lease shall in any
way alter the length of the Term or of Tenant’s right of possession hereunder or
after the giving of any notice shall reinstate, continue or extend the Term or
affect any notice given to Tenant prior to the receipt of such moneys, it being
agreed that after the service of notice or the commencement of a suit or after
final judgment for possession of the Premises, Landlord may receive and collect
any rent due, and the payment of said rent shall not waive or affect said
notice, suit or judgment.

 

(g)           It is mutually agreed by and between Landlord and Tenant that they
hereby waive trial by jury in any action, proceeding or counterclaim brought by
either of the parties hereto against the other on any matter whatsoever arising
out of or in any way connected with this Lease, the relationship of Landlord and
Tenant, Tenant’s use or occupancy of the Premises or claim of injury or damage.

 

(h)           Tenant acknowledges and agrees that Landlord and Landlord’s agents
have made no representation, agreements, conditions, warranties, understandings,
or promises, either oral or written, other than as herein set forth, with
respect to this Lease, the Building, the Property, the Premises, or otherwise.

 

 

 





35

--------------------------------------------------------------------------------

 



 

33.           Brokers.

 

Tenant represents and warrants that it did not deal with any broker, finder or
other intermediary to whom a fee or commission is or will become payable in
connection with this Lease except CBRE, Inc., and Cresa.

 

34.           Security Deposit.

 

(a)           Tenant, concurrently with the execution of this Lease, shall
deposit with Landlord the sum of Six Hundred Thousand Dollars ($600,000) (the
“Security Deposit”), which sum shall be retained by Landlord, subject to
reduction as provided herein, without interest and not in trust or in a separate
account as security for the payment by Tenant of the rent herein agreed to be
paid and for the faithful performance of the covenants contained in this Lease.
If at any time Tenant shall be in default under any of the provisions of this
Lease, Landlord shall be entitled, at its sole discretion to apply such Security
Deposit funds:

 

(i)           to payment of:

 

(A)           any rent for the payment of which Tenant shall be in default as
aforesaid;

 

(B)           any expense incurred by Landlord in curing any such default,
and/or;

 

(C)           any other sums due to Landlord in connection with such default or
the curing thereof, including, without limitation, any damages incurred by
Landlord by reason of such default; and/or

 

(ii)           to retain the same in liquidation of all or part of the
damages suffered by Landlord by reason of such default. Any portion of such
deposit which shall not be utilized for any such purpose shall be returned to
Tenant upon the expiration of this Lease and surrender of the entire Premises to
Landlord. In the event that Landlord shall apply some or all of the security
deposit toward one or more of the items referred to in this Article 34 Tenant
shall pay to Landlord an amount equal to the sum so applied in replenishment of
the security deposit. Such payment shall be made by Tenant within five (5) days
after Landlord’s request therefor.

 

(b)           Provided that: (i) Landlord has not given Tenant notice of a
default more than two (2) times preceding the Expiration Date, (ii) there then
exists no default by Tenant under the Lease nor any event that with the giving
of notice and/or the passage of time would constitute a default, (iii) Tenant
has not previously assigned this Lease or sublet all of the Premises (except as
a Permitted Transfer), and (iv) Tenant remains creditworthy, as determined by
Landlord in Landlord’s commercially reasonable discretion, the amount of the
Security Deposit will be reduced pursuant to the following schedule:

 

 

 

Date of Reduction

Amount of Security Deposit After
Reduction

First Day of the Sixteenth (16th) Full
Month of the Term

$400,000

 

 

 





36

--------------------------------------------------------------------------------

 



 

 

 

First Day of the Twenty-Eighth (28th) Full

$200,000

Month of the Term

 

First Day of Fortieth (40th) Full Month of
the Term

$84,000

 

Landlord will return the reduced portion of the Security Deposit to Tenant
within thirty (30) business days after the applicable reduction date. Upon
expiration or sooner termination of this Lease, Landlord shall refund and return
the remaining Security Deposit to Tenant as set forth in this Section 34 of this
Lease.

 

(c)           Should Landlord apply or retain any portion of the Security
Deposit funds at any time during the Lease Term, Landlord shall then provide
Tenant with written notice of any such occurrence.

 

35.           Quiet Enjoyment.

 

Tenant, upon paying the Fixed Rent, additional rent and all other charges herein
provided for and observing and keeping all covenants, agreements and conditions
of this Lease on its part to be kept, shall quietly have and enjoy the Premises
during the term of this Lease without hindrance or molestation by anyone
claiming by or through Landlord, subject, however, to the exceptions,
reservations and conditions of this Lease.

 

36.           Rights of Mortgage Holder.

 

If the holder of a mortgage covering the Premises shall have given prior written
notice to Tenant that it is the holder of such mortgage and such notice includes
the address at which notices to such mortgagee are to be sent, then Tenant
agrees to give to such holder notice simultaneously with any notice given to
Landlord to correct any default of Landlord as hereinabove provided and agrees
that the holder of record of such mortgage shall have the right, within the
greater of thirty (30) days thereafter or the same period of time accorded
Landlord under this Lease after receipt of said notice, to correct or remedy
such default before Tenant may take any action under this Lease by reason of
such default.

 

37.           Whole Agreement.

 

It is expressly understood and agreed by and between all the parties hereto that
this Lease and any riders attached hereto and forming part hereof set forth all
the promises, agreements, warranties, representations and understandings between
Landlord and Tenant relative to the Premises and this leasehold, and that there
are no promises, agreements, conditions, warranties, representations or
understandings, either oral or written, between them other than as herein set
forth. It is further understood and agreed that, except as herein otherwise
provided, no subsequent alteration, amendment, understanding or addition to this
Lease shall be binding upon Landlord or Tenant unless reduced to writing and
signed by them. 

 

 

 





37

--------------------------------------------------------------------------------

 



 

38.           Financial Statements.

 

Upon the request of Landlord Tenant shall supply to Landlord copies of all of
Tenant’s and/or Guarantor’s most recent financial statements then available.
Such financial statements shall be provided by Tenant to Landlord within fifteen
(15) days after Landlord’s request therefor and shall be kept confidential but
may be disclosed to: (i) the extent required by law; and (ii) Landlord’s
employees and advisors (e.g. accountants, attorneys etc.) who are similarly
bound by such confidentiality, to the extent necessary for Landlord to exercise
its rights and fulfill its obligations under this Lease.

 

39.           Option to Extend Term.

 

Provided that: (i) Landlord has not given Tenant notice of a default more than
two (2) times preceding the Expiration Date, (ii) there then exists no default
by Tenant under the Lease nor any event that with the giving of notice and/or
the passage of time would constitute a default, (iii) Tenant has not previously
assigned this Lease or sublet all of the Premises (except as a Permitted
Transfer), and (iv) Tenant remains creditworthy, as determined by Landlord in
Landlord’s commercially reasonable discretion, Tenant shall have the right and
option (an “Extension Option”) to extend the Term for one (1) additional period
of five (5) years, exercisable in the following manner. If Tenant is desirous of
exercising the Extension Option under this section, Tenant shall give Landlord
written notice not less than nine (9) months in advance of the scheduled
Expiration Date of Tenant ‘s intention to extend the Term (“Tenant’s Extension
Notice”), it being agreed that time is of the essence and that the Extension
Option is personal to Tenant and is non-transferable to any transferee or other
party, except for a Permitted Transfer (who shall be permitted to exercise the
Extension Option pursuant to the same conditions which Tenant can). Promptly
after receipt of Tenant’s Extension Notice, Landlord and Tenant shall negotiate
the Fixed Rent for the Extension Option in good faith. The Extension Option
shall be under the same terms and conditions as provided in this Lease except as
follows:

 

(a)           the Extension Option period shall begin at the original Expiration
Date and thereafter the Expiration Date shall be one hundred thirty-two (132)
months from the Commencement Date;

 

(b)           all references to the Term in this Lease shall be deemed to mean
the Term as extended pursuant to this section;

 

(c)           after the Extension Option provided herein, there shall be no
further options to extend; and

 

(d)           the Fixed Rent payable by Tenant shall be the then market rate as
reasonably determined by Landlord and Tenant negotiating in good faith.

 

40.           Roof Installations.

 

Tenant shall have the non-exclusive right to install, maintain and repair a
satellite dish/antenna for Tenant’s permitted Use (a “Roof Installation”) on the
roof of the Building under and subject to the following conditions:

 

 

 





38

--------------------------------------------------------------------------------

 



 

(a)           Tenant shall comply with all laws and shall obtain, and deliver to
Landlord written evidence of, any approval(s) required under any recorded
covenants or restrictions applicable to the Property.

 

(b)           Tenant shall obtain Landlord’s prior approval of the size,
location and the plans and specifications for the proposed Roof Installation in
accordance with Section 9 of this Lease, and such approval shall not be
unreasonably withheld, conditioned or delayed. Contemporaneously with Landlord’s
review per Section 9 of this Lease, Landlord shall submit the plans and
specifications to its roofing contractor for comment. Tenant shall pay all
reasonable, actual out-of-pocket costs incurred by Landlord for architectural,
engineering, and roofing contractors review.

 

(c)           Tenant shall comply with all provisions of this Lease pertaining
to such installation, specifically including Section 9 of this Lease.

 

(d)           At least three (3) business days prior to installation, Tenant
shall notify Landlord of the date and time of the installation, and Landlord may
have a representative present during the installation.

 

(e)           Tenant shall maintain the Roof Installation in a safe, good and
orderly
condition. The installation, maintenance, repair and removal of the Roof
Installation shall be performed at Tenant’s sole expense in a manner which will
not impair the integrity of, damage or adversely affect the warranty applicable
to, the roof or any other portion of the Building.

 

(f)           No later than the expiration or sooner termination of the Term, at
Tenant’s sole expense, Tenant shall remove the Roof Installation if required by
Landlord.

 

(g)           Tenant’s indemnification of Landlord pursuant to this Lease also
applies to the Roof Installation and Tenant’s use of any portion of the Building
therefor.

 

(h)           A Roof Installation use shall be solely for Tenant’s use and not
for the benefit or use of any third party (e.g., for rental purposes).
Notwithstanding the foregoing, any Roof Installation shall be expressly limited
to receiving signals and shall not be used for used for transmission purposes.

 

41.           Right of First Offer.

 

The space in the Building consisting of approximately 19,900 rentable square
feet known as Suite 200, as more particularly shown on Exhibit “H” attached
hereto (the “RFO Space”), is on the date of this Lease leased to another tenant
(the “Current Tenant”). If, at the termination of the lease to the Current
Tenant (including option terms and any additional terms that may be negotiated
between Landlord and the Current Tenant), Landlord intends to lease the RFO
Space, and provided that Landlord has not given Tenant notice of a material
non-monetary Event of Default or any monetary Event of Default more than two
(2) times in the preceding 12- month period, that there then exists no Event of
Default by Tenant under this Lease nor any event that with the giving of notice
and/or the passage of time would constitute an Event of Default, and that Tenant
and Tenant’s Affiliates occupy all of the Premises, Tenant shall have the one
time right of first offer (the “RFO Option”) to lease all (but not less than
all) of the RFO Space for a term of not less than five (5) years, in the
following manner:

 

 

 





39

--------------------------------------------------------------------------------

 



 

(a)           Landlord shall notify Tenant when the RFO Space first becomes
available for lease by any party other than the Current Tenant and Landlord
intends to offer the RFO Space to lease, advising Tenant in writing of
Landlord’s determination of market rental rate and other terms to be applicable
to the lease of the RFO Space, for a term of not less than live (5) years
(“Landlord’s Notice of RFO Terms”). Within five (5) business days following
Landlord’s delivery to Tenant of Landlord’s Notice of RFO Terms, Tenant shall
notify Landlord in writing that Tenant either (1) accepts Landlord’s
determination of market rental rate for the RFO Space, or (2) disagrees with
Landlord’s determination and elects not to lease the RFO Space. If Tenant
exercises the RFO Option, the RFO Space will be deemed a part of the Premises
under this Lease whether or not a lease amendment is signed, but upon request of
Landlord, Tenant shall execute an amendment to this lease incorporating such
terms within five (5) days of Landlord’s request.

 

(b)           If Tenant does not issue the Tenant Response within such five
(5) business days or issues the Tenant Response and elects not to lease the RFO
Space, then this right of first offer to lease the RFO Space will lapse and will
thereafter be of no further ‘force or effect and Landlord shall have the right
to lease all or part of the RFO Space to any other party at any time on any
terms and conditions acceptable to Landlord.

 

(c)           The RFO Option is a one-time right if and when the RFO Space first
becomes available, it is personal to Tenant and is non-transferable to any
assignee or sublessee or other party, except for a party that is a Permitted
Transfer (who shall be permitted to exercise the RFO Option pursuant to the same
terms and conditions that Tenant can).. This right of first offer shall
terminate upon the first offer of any RFO Space to Tenant.

 

42.           Application of Rent Abatement.

 

Pursuant to Section 4(b)(i) of this Lease, Tenant is afforded certain Abated
Rent. At Tenant’s election, upon at least ten (10) days’ prior written notice to
Landlord (the “Abatement Notice”), and provided that the Abated Rent has not
already been applied to Tenant’s  Fixed Rent, Tenant may apply, up to three
(3) months of Abated Rent ($126,205.89) towards the Tenant Allowance. In the
event that Tenant elects to apply a portion of the Abated Rent towards the
Tenant Allowance, Tenant shall, in the Abatement Notice, specifically state the
amount that Tenant elects to apply towards the Tenant Allowance (the “Allowance
Amount”). In no event shall the Allowance Amount exceed the remaining/unused
Abated Rent. Upon receipt of the Abatement Notice, Landlord shall advise Tenant
of the revised Fixed Rent schedule based upon the application of the Allowance
Amount and of the new Tenant Allowance amount.

 

[signatures on following page]

 

 

 





40

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the Parties hereto have executed this Lease the day and year
aforesaid.

 

 

 

 

 

 

 

LANDLORD:

 

TENANT:

CHESTERBROOK PARTNERS, LP,

 

EGALET US INC.,

a Delaware limited partnership

 

a Delaware Corporation

 

 

 

By:

Tredyffrin GP, LLC,

 

By:

/s/ Stan Musial

 

a Delaware limited liability company,

 

 

 

 

its general partner

 

Name:

Stan Musial

 

 

 

 

 

 

 

 

Its:

CFO

By:

/s/ Mark Pasierb

 

 

 

 

President

 

 

 

 

 

 

 

 

Commonwealth of PENNSYLVANIA

 

 

 

 

 

 

 

COUNTY OF 

Chester

 

 

 

 

 

 

On this 19 day of  November, 2015, personally appeared Stan Musial, known to me
or satisfactory proven to be the CFO of EGALET US INC., a Delaware Corp., and
acknowledged that he/she, being duly sworn according to law, executed the within
instrument for the purposes therein contained.

 

 

 

 

 

/s/ Monica L.K.

 

 

 

Notary Public

 

 

 

My commission expires: 2/13/2019

 

 

 

 

 

 

Commonwealth of PENNSYLVANIA

 

 

 

NOTARIAL SEAL

MONICA L KING

Notary Public

TREDYFFRIN TWP, CHESTER COUNTY

My Commission Expires Feb 13, 2019

 

 

 

 

 



41

--------------------------------------------------------------------------------

 



 

EXHIBIT “A”

 

FLOOR PLAN

 

600 Lee Road, Suite 100

1st Floor

 

Picture 4 [eglt20151231ex1024f5029001.jpg]

 

 

 



 

--------------------------------------------------------------------------------

 



 

Picture 5 [eglt20151231ex1024f5029002.jpg]

 

 

 



 

--------------------------------------------------------------------------------

 



 

EXHIBIT “F”


RULES AND REGULATIONS

 

1.           The walkways, roadways, driveways, entrances, lobbies, passages,
and stairways shall not be obstructed by Tenant or used by Tenant for any
purposes other than ingress and egress from and to the Building and Tenant’s
offices. The parking areas shall be used only for the parking of automobiles of
Tenant, its agents, employees and invitees while actually present in the
Premises. Landlord shall in all cases retain the right to control or prevent
access to all of the aforesaid areas of all persons whose presence, in the
judgment of Landlord, shall be prejudicial to the safety, peace, character, or
reputation of the Building, the property located therein or of any of the
tenants.

 

2.           The toilet rooms, water closets, sinks, faucets, plumbing or other
service
apparatus of any kind shall not be used by Tenant for any purposes other than
those of which they were installed, and no sweepings, rubbish, rags, ashes,
chemicals or other refuse or injurious substances shall be placed therein or
used in connection therewith by Tenant or left by Tenant in the lobbies,
passages, elevators or stairways. Nothing shall be thrown by Tenant or Tenant’s
employees nor be allowed by them to drop out of the windows or doors, or down
the passages of the Building. Any water lines installed by Tenant for purposes
of running coffee makers, refrigerators, ice makers, etc., within the Premises,
must be copper (not PVC).

 

3.           Nothing shall be placed by Tenant on the outside of the Building or
on its window sills or projections. Skylights, windows, doors and transoms shall
not be covered or obstructed by Tenant, and no window shades, blinds, curtains,
screens, storm windows, awnings or other materials shall be installed or placed
on any of the windows or in any of the window spaces, except as approved in
writing by Landlord.

 

4.           No sign, lettering, insignia, advertisement, notice shall be
inscribed, painted, installed or placed on any windows or in any window spaces
or any other part of the outside or inside of the Building, unless first
approved in writing by Landlord. Names on or beside suite entrance doors shall
be provided for Tenant by Landlord and not otherwise, and at Tenant’s expense;
in all instances, such names shall be of design and form first approved by
Landlord.

 

5.           Except as permitted pursuant to Rules numbered 9 and 13, Tenant
shall not place additional locks upon any doors. The janitor and the manager of
the Building may at all times keep a pass key, and he and other agents of the
Landlord shall at all times be allowed admittance to the leased Premises for
purposes permitted in Tenant’s lease. Upon surrendering possession of the
Premises at the termination of this Lease, Tenant shall deliver to Landlord all
keys for the Premises.

 

6.           The delivery of towels, ice, water, food, beverages, newspapers and
other supplies will be permitted only under the direction, control and
supervision of Landlord.

 

7.           ‘Tenant shall not do or commit, or suffer to be done or committed,
any act or thing whereby, or in consequence whereof, the rights of other tenants
will be obstructed or interfered with, or other tenants will in any other way be
injured or annoyed, or whereby the Building will be damaged. Tenant shall not
suffer or permit the Premises or any part thereof to

 

 

 



Exhibit F – Page 1 of 4

--------------------------------------------------------------------------------

 



 

furniture, safes and other articles which may be hazardous or to require them to
be located at designated places in the Premises. The cost of repairing any
damage to the Building caused by taking in or out furniture, safes or any
articles or any damage caused while the same shall be in the Premises, shall be
paid by Tenant.

 

13.           Without Landlord’s written consent, nothing shall be fastened to,
nor shall holes be drilled or nails or screws driven into walls or partitions;
nor shall walls or partitions be painted, papered or otherwise covered or moved
in any way or marked or broken; nor shall any connection be made to electric
wires for running fans or motors or other apparatus, devices or equipment; nor
shall machinery of any kind other than customary small business machines be
allowed in the Premises; nor shall Tenant use any other method of heating,
ventilating, air conditioning or air cooling than that provided by Landlord.
Telephones, switchboards and telephone wiring and equipment shall be placed only
where designated by Landlord. No mechanics shall be allowed to work in or about
the Building other than those employed by Landlord without the written consent
of Landlord first having been obtained. Notwithstanding the foregoing, Tenant is
expressly permitted to, without prior consent from Landlord, hang pictures on
the walls of the Premises.

 

14.           Tenant shall be solely responsible, at Tenant’s sole cost and
expense, for providing security for the Premises at such times and in such
fashion as Tenant shall deem reasonable or necessary, including but not limited
to electronic or video surveillance or security. Landlord shall not be
responsible or otherwise liable for, and Tenant expressly indemnifies Landlord
from, any claim, loss or damage resulting from or arising out of any party’s
unauthorized access to the Premises, whether during or outside of normal
business hours. Any re-keying or other repairs or improvements to the Premises
required as a result of Tenant’s security measures set forth herein shall be
performed by Landlord (or Landlord’s contractor) at Tenant’s sole cost and
expense.

 

15.           Landlord shall, in no case, be liable or responsible for the
admission or exclusion of any person to or from the Building or access to the
Premises. In case of invasion, hostile attack, insurrection, mob violence, riot,
public excitement or other commotion, explosion, fire or any casualty, Landlord
reserves the right to bar or limit access to the Building for the safety of
occupants or protection of property.

 

16.           Landlord reserves the right to rescind, suspend or modify any
rules or regulations and to make such other rules or regulations as, in
Landlord’s judgment, may from time to time be needful for the safety, care,
maintenance, operation and cleanliness of the Building as a first class office
building, or for the preservation of good order therein. Notice of any action by
Landlord referred to in this paragraph, given to Tenant, shall have the same
force and effect as if originally made a part of the foregoing Lease. New
rules or regulations will not, however, be unreasonably inconsistent with the
proper use and enjoyment of the Premises by Tenant under the Lease.

 

17.           The use of rooms as sleeping quarters is prohibited at all times.

 

18.           Tenant shall keep the windows and doors of the Premises, including
those
openings on corridors and all doors between rooms or spaces entitled to receive
heating, ventilating or air conditioning service and rooms and spaces not
entitled to receive such service, closed during the respective times that the
heating, ventilating or air conditioning system is

 

 

 



Exhibit F - Page 2 of 4

--------------------------------------------------------------------------------

 



 

EXHIBIT “G”

 

CLEANING SPECIFICATIONS

 

General cleaning: five nights per week, Monday through Friday.

 

DAILY:

 

1.           Empty waste receptacles and remove to designated area for pick up.

 

2.           Empty, wipe clean all ash trays. Where sand urns are used, empty
all debris, smooth sand and replace when needed.

 

3.           Dust and/or damp wipe clean the following:

 

Desk

Doors

Chairs

Pushplates

Window sills

Tables and Lamps

Picture and Frames

File and Storage Cabinets

Counter, ledges, shelves & ventilation louvers under six feet

 

4.           Spot vacuum all areas as needed.

 

5.           Special attention will be given to the Executive areas and
Conference rooms.

 

6.           Wash, clean and disinfect all water fountains and/or coolers.

 

7.           Wash front door glass, as well as the adjacent architectural metal
trim, to remove fingerprints, smudges, etc. caused during the day.

 

8.           Special attention will be given to the lobby, reception and other
public areas. All furniture will be hand wiped and carpets thoroughly vacuumed.

 

9.           Sweep all resilient tile floor coverings with chemically-treated
dry mop. Spot mop to remove soilage.

 

10.           Extinguish all interior lights unless otherwise notified. Night
and safety lights will be operated as instructed. All doors will be locked and
secured and any doors that are not functioning will be reported by the night
supervisor.

 

11.           Lavatories:

 

a.           Sweep and wet mop floors

 

 

 



Exhibit G – Page 1 of 1

--------------------------------------------------------------------------------

 



 

EXHIBIT “H”

 

RFO SPACE

 

600 Lee Road, Suite 200

 

Picture 6 [eglt20151231ex1024f5029003.jpg]

 

 

 



Exhibit H – Page 1 of 1

--------------------------------------------------------------------------------

 



 

D.           Tenant has requested Lender’s agreement that if Lender forecloses
the Mortgage or otherwise exercises Lender’s remedies under the Security
Documents, Lender will not disturb Tenant’s right to quiet possession of the
Premises under the terms of the Lease.

 

E.           Lender is willing to so agree on the terms and conditions provided
in this Agreement, including, without limitation, Tenant’s agreement to
subordinate the Lease and attorn to Lender as provided herein.

 

NOW, THEREFORE, for mutual consideration, including the mutual covenants and
agreements set forth below, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.           SUBORDINATION. The Lease is and shall remain unconditionally
subject and subordinate to (a) the liens or charges imposed by the Security
Documents, (b) all currently outstanding or future advances secured by the
Security Documents, and (c) all renewals, amendments, modifications,
consolidations, replacements and extensions of the Security Documents. The
subordination described herein is intended by the parties to have the same force
and effect as if the Security Documents and such renewals, modifications,
consolidations, replacements and extensions of the Security Documents had been
executed, acknowledged, delivered and recorded prior to the Lease and any
amendments or modifications thereof.

 

2.           NON-DISTURBANCE. If Lender exercises any of its rights under the
Security Documents, including any
right of entry on the Property pursuant to the Mortgage or upon a foreclosure of
or deed in lieu of foreclosure of the Mortgage, Lender shall not disturb
Tenant’s right of quiet possession of the Premises under the terms of the Lease,
so long as Tenant is not in default under this Agreement or in default beyond
any applicable grace period under the Lease.

 

3.           ATTORNMENT. Notwithstanding anything to the contrary contained in
the Lease, should title to the

 

Premises and the landlord’s interest in the Lease be transferred to Lender or
any other person or entity by foreclosure of or deed in-lieu of foreclosure of
the Mortgage, Tenant shall, for the benefit of Lender or such other person or
entity, effective immediately and automatically upon the occurrence of any such
transfer, attorn to Lender or such other person or entity as landlord under the
Lease and shall be hound under all provisions of the Lease including, but not
limited to, the obligation to pay all rent required to be paid by Tenant
pursuant to the terms of the Lease, for the remainder of the Lease term.

 

4.           PROTECTION OF LENDER. If Lender succeeds to the interest of
landlord under the Lease, Lender
shall not be: (a) liable for any act or omission of any previous landlord under
the Lease; (b) subject to any offsets or defenses which Tenant may have against
any previous landlord under the Lease; (c) bound by any payment of rent or
additional rent which Tenant might have paid for more than one month in advance
of the due date under the Lease to any previous landlord; (d) obligated to make
any payment to Tenant which any previous landlord was required to make before
Lender succeeded to the landlord’s interest; (e) accountable for any monies
deposited with any previous landlord (including security deposits), except to
the extent such monies are actually received by Lender; (f) bound by any
amendment or modification of the Lease or any waiver of any term of the Lease
made without Lender’s written consent; (g) bound by any surrender or termination
of the Lease made without Lender’s written consent (unless effected unilaterally
by Tenant pursuant to the express terms of the Lease); (h) obligated to complete
any improvement or construction on the Property or to pay or reimburse Tenant
for any tenant improvement allowance, construction allowance or leasing
commissions; (i) liable for any default of any previous landlord tinder the
Lease; (j) bound by any provision in the Lease granting Tenant a purchase option
or first right of refusal or offer with regard to the Property. Furthermore,
notwithstanding anything to the contrary contained in this Agreement or the
Lease, upon any such succession, the Lease shall be deemed to have been
automatically amended to provide that Lender’s obligations and liabilities under
the Lease shall be limited solely to Lender’s interest, if any, in the Property,
and the proceeds from any sale or disposition of the Property by Lender
(collectively, “Lender’s Interest”) and, following such succession, Tenant shall
look exclusively to Lender’s Interest for the payment or discharge of any
obligations of Lender under the Lease.

 

5.           LENDER’S RIGHT TO CURE. Tenant shall deliver to Lender a copy of
any notice of any default(s) by
landlord under the Lease in the same manner as, and whenever, Tenant shall give
any such notice to Owner, and no such notice shall be deemed given to Owner
unless and until a copy of such notice shall

 

 

 

 



3

--------------------------------------------------------------------------------

 



 

 

(b)           Addresses; Request for Notice. All notices and other
communications that are required or

 

permitted to be given to a party under this Agreement shall be in writing and
shall be sent to such party, either by personal delivery, by overnight delivery
service, by certified first class mail, return receipt requested, or by
facsimile transmission, to the address or facsimile number below. All such
notices and communications shall be effective upon receipt of such delivery or
facsimile transmission. The addresses and facsimile numbers of the parties shall
be:

 

 

 

Tenant:

Lender:

 

 

 

Wells Fargo Bank, N.A., as Master Servicer

 

 

 

Attn: Lease Reviews

 

 

 

1901 Harrison Street, 2nd Floor

 

 

 

Oakland, California 94612

 

 

 

FAX No.: 510-446-4468

 

 

FAX No.:

 

 

provided, however, any party shall have the right to change its address for
notice hereunder by the giving of written notice thereof to the other party in
the manner set forth in this Agreement.

 

(c)           Entire Agreement. This Agreement constitutes the entire agreement
between Lender and Tenant with regard to the subordination of the Lease to the
Security Documents and the rights and obligations of Tenant and Lender as to the
subject matter of this Agreement, and shall supersede and cancel, but only
insofar as would affect the priority between the Security Documents and the
Lease, any prior agreements as to such subordination, including, without
limitation, those provisions, if any, contained in the Lease which provide for
the subordination of the Lease to a deed or deeds of trust, a mortgage or
mortgages, a deed or deeds to secure debt or a trust indenture or trust
indentures.

 

(d)           Disbursements. Lender, in making disbursements of any funds
pursuant to the Loan Documents, is under no obligation to, nor has Lender
represented that it will, monitor or control the application of such funds by
the recipient and any application of such funds, including, without limitation,
any application of such funds for purposes other than those provided for in the
Loan Documents, shall not defeat this agreement to subordinate in whole or in
part.

 

(e)           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute and be construed as one and the same instrument.

 

(f)           Section Headings. Section headings in this Agreement are for
convenience only and are not to be construed as part of this Agreement or in any
way limiting or applying the provisions hereof.

 

(g)           Attorneys’ Fees. If any legal action, suit or proceeding is
commenced between Tenant and Lender regarding their respective rights and
obligations under this Agreement, the prevailing party shall be entitled to
recover, in addition to damages or other relief costs and expenses, attorneys’
fees and court costs (including, without limitation, expert witness fees). As
used herein, the term “prevailing party” shall mean the party which obtains the
principal relief it has sought, whether by compromise settlement or judgment. If
the party which commenced or instituted the action, suit or proceeding shall
dismiss or discontinue it without the concurrence of the other party, such other
party shall be deemed the prevailing party.

 

(h)           Severability. If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, such provision
shall be deemed modified to the extent necessary to be enforceable, or if such
modification is not practicable, such provision shall be deemed deleted

 

 

 

 



4

--------------------------------------------------------------------------------

 



 

TENANT:

 

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

The undersigned Owner hereby consents to the foregoing Agreement and confirms
the facts stated in the foregoing Agreement and the acknowledgement contained in
Section 9.12 of the foregoing Agreement.

 

OWNER:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

IT IS RECOMMENDED THAT, PRIOR TO EXECUTING THIS AGREEMENT, THE PARTIES CONSULT
WITH THEIR ATTORNEYS WITH RESPECT HERETO.

 

ALL SIGNATURES MUST BE ACKNOWLEDGED.

 

STATE OF

 

 

) SS.

 

 

) SS.

COUNTY OF

 

 

) SS.

 

On  ____________, 20______, personally appeared the above named_______________,
a of WELLS FARGO BANK, NATIONAL ASSOCIATION, acting in its authorized capacity
as Master Servicer for and on behalf of _________________, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF _____________________ COMMERCIAL MORTGAGE
TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES _______________,
and acknowledged the foregoing to be the free act and deed of said association,
before me.

 

 

 

 

 

 

 

 

Notary

Public

 

My commission expires:

 

 

 

                                  ,  SS.

 

 

 

On ____________________ 20 _____ , personally appeared the above
named ________________________ , the ___________________   of
 __________________   and acknowledged the foregoing to be the free act and deed
of said _____________________ , before me.

 

 

 

 



5

--------------------------------------------------------------------------------

 



 

EXHIBIT A
(Description of Property)

 

EXHIBIT A to SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT dated as of
  __________________________ , executed by   ________ , as “Tenant”, and
 _______________________ “Lender.”

 

All that certain land located in the County of   _________________ , State of
  ________________________ , described as follows:

 

 

 

 

Loan No._______________________

 

 

 

1

--------------------------------------------------------------------------------